                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 1 of 76
                                                        SEC Exhibit 1

                                Who/what/                             Shell or                                   Low Trading 
                                when/where                            Derogatory  Evidence of                    Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified        (Partial list w/ 
No.   Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers             Ratio >20)        Foreign Involvement
             ALPINE00071563                                                                                      ALPINE002796
 1       4
                                                                                                                 26 pg 5
 2      6    ALPINE00072329                  ALPINE00242434 pg 3
             ALPINE00072445                                                        ALPINE0030
 3      7                                                                          8713 pg 3, 
                                                                                   pg 31
             ALPINE00072690                  ALPINE00238600 pg 3                   ALPINE0023
 4      9                                                                          8600 pg 92‐
                                                                                   93
 5     11    ALPINE00073947                                                                                                      ALPINE00261599 pg 10
 6     73    ALPINE00077678                  ALPINE_LIT107254 pg 3
             ALPINE00077971                  ALPINE_LIT107167 pg 3                               Business 
                                                                                                 registration 
                                                                                                 in default ‐ 
 7     80
                                                                                                 ALPINE_LIT1
                                                                                                 07167 pg 21

             ALPINE00078006                   ALPINE_LIT108479 pg 2
 8     81
 9     86    ALPINE00078307                  ALPINE_LIT107801 pg 3
10     87    ALPINE00078338                  ALPINE_LIT107485 pg 3
11     89    ALPINE00078453                  ALPINE_LIT106587 pg 3
12     93    ALPINE00078727                  ALPINE_LIT106947 pg 3
13     94    ALPINE00078832                  ALPINE_LIT106269 pg 3 
14     100   ALPINE00079036                  ALPINE_LIT107084 pg 3
15     108   ALPINE00079386                  ALPINE_LIT108621 pg 3
             ALPINE00079419                                                                      Business 
                                                                                                 registration 
                                                                                                 in default ‐ 
16     109
                                                                                                 ALPINE_LIT1
                                                                                                 08853 pg 24



                                                                         1
                                 Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 2 of 76
                                                          SEC Exhibit 1

                                  Who/what/                              Shell or                               Low Trading 
                                  when/where                             Derogatory  Evidence of                Volume 
                                  /why        Criminal or regulatory     History of  stock        Unverified    (Partial list w/ 
No.   Item #   SAR Bates Stamp    incomplete  history                    Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
17      110    ALPINE00079453                 ALPINE_LIT108942 pg 4
18      114    ALPINE00079630                 ALPINE_LIT109506 pg 3
19      115    ALPINE00079715                 ALPINE_LIT107338 pg 3
               ALPINE00080034                 ALPINE_LIT107887 pg 3                                                             ALPINE_LIT107887 pg 18
20     119
21     121     ALPINE00080065                  ALPINE_LIT107572 pg 3
               ALPINE00080188                   ALPINE_LIT106117 pg 3 
22     124
               ALPINE00081402                  ALPINE_LIT109032 pg 3                                                            ALPINE_LIT109032 pg 69
23     143
24     144     ALPINE00081562                  ALPINE_LIT108261 pg 3
25     145     ALPINE00081563                  ALPINE_LIT106671 pg 3
26     147     ALPINE00081803                  ALPINE_LIT106349 pg 3
27     150     ALPINE00081863                  ALPINE_LIT109168 pg 3
28     160     ALPINE00082382                  ALPINE_LIT108709 pg 3
29     163     ALPINE00082466                  ALPINE_LIT106486 pg 3
30     164     ALPINE00082557                  ALPINE_LIT108116 pg 3
31     168     ALPINE00082821                  ALPINE_LIT109342 pg 3
32     169     ALPINE00082959                  ALPINE_LIT107716 pg 3
               ALPINE00082964                  ALPINE_LIT110576 pg 3                                                            ALPINE_LIT110576 pg 72
33     170
34     172     ALPINE00082973                  ALPINE_LIT110827 pg 3
35     178     ALPINE00083006                  ALPINE_LIT110725 pg 3
36     180     ALPINE00083010                  ALPINE_LIT110267 pg 3
37     182     ALPINE00083018                  ALPINE_LIT110352 pg 3
38     185     ALPINE00083023                  ALPINE_LIT110495 pg 3
               ALPINE00083037                   ALPINE_LIT110183 pg 3
39     188
40     190     ALPINE00083048                  ALPINE_LIT110094 pg 3
               ALPINE00083266                  3rd party ‐                                                                      ALPINE_LIT113019 pg 1; 
41     193                             X       ALPINE_LIT112904 pg 3                                                            ALPINE_LIT112904 pg 10



                                                                            2
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 3 of 76
                                                        SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No.   Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
             ALPINE00083267                                           Shell ‐                                                  ALPINE_LIT112299 pg 1; 
42      194                                                           ALPINE_LIT1                                              ALPINE_LIT112232 pg 11
                                                                      12232 pg 2
             ALPINE00083269                                                                                                  ALPINE_LIT112042 pg 1; 
43     195                           X                                                                                       ALPINE_LIT111976 pg 10

             ALPINE00083271                                        Shell ‐       ALPINE_LIT1                                 ALPINE_LIT112852 pg 1; 
44     196                           X                             ALPINE_LIT1 12662 pg 4                                    ALPINE_LIT112662 pg 19
                                                                   12662 pg 3
             ALPINE00083273                                        SEC‐ALPINE‐E‐                                             SEC‐ALPINE‐E‐1690740 
45     197                           X
                                                                   1690740                                                   at pg 14, 16, 18, 29
             ALPINE00083274                                        Shell ‐                                                   ALPINE_LIT112141 pg 1
46     198                           X                             ALPINE_LIT1
                                                                   12133 pg 8
             ALPINE00087181                  ALPINE00298097 pg 3,                ALPINE0029
47     202
                                             121                                 8097 pg 66
             ALPINE00087212                                                                                                  ALPINE00301938 pg 131
48     204
49     206   ALPINE00087225                                                                                                  ALPINE00301938 pg 59
50     208   ALPINE00087272          X
51     209   ALPINE00087277          X
52     211   ALPINE00087292          X
53     213   ALPINE00087319          X
54     214   ALPINE00087331          X
55     217   ALPINE00087344          X
             ALPINE00087349                                                        ALPINE0026
56     218
                                                                                   3925 pg 40
             ALPINE00087365                                                        ALPINE0026
57     219                                                                         4068 pg 3, 
                                                                                   37
             ALPINE00087368                                                        ALPINE0030
58     220
                                                                                   0319 pg 45


                                                                         3
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 4 of 76
                                                        SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No.   Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
59      221 ALPINE00087376            X
60      223 ALPINE00087382            X
             ALPINE00087387                                                                                  ALPINE_LIT144
61      224
                                                                                                             330 pg 6
             ALPINE00087391                                                        ALPINE0026
62     225
                                                                                   3966 pg 34
63     226   ALPINE00087396          X
64     228   ALPINE00087477                  ALPINE00223651 pg 2
65     232   ALPINE00087492                  ALPINE00223690 pg 3
             ALPINE00087499                  ALPINE00267062 pg 3
66     234
67     235   ALPINE00087500          X       ALPINE00223780 pg 3
68     236   ALPINE00087506          X       ALPINE00223835 pg 3
69     238   ALPINE00087514          X       ALPINE00223890 pg 3
70     239   ALPINE00087517          X       ALPINE00223952 pg 3
71     241   ALPINE00087528                  ALPINE00224057 pg 3
72     242   ALPINE00087530                  ALPINE00267105 pg 3
73     244   ALPINE00087532                  ALPINE00224107 pg 3
74     245   ALPINE00087543                  ALPINE00224179 pg 3
75     246   ALPINE00087550                  ALPINE00267147 pg 3
76     247   ALPINE00087561                  ALPINE00267240 pg 3
77     248   ALPINE00087562          X       ALPINE00224231 pg 3
78     252   ALPINE00087577          X       ALPINE00224358 pg 3
79     254   ALPINE00087579          X       ALPINE00224496 pg 3
             ALPINE00087586                  ALPINE00267283 pg 3                   ALPINE0026
80     255                           X
                                                                                   7320
81     256   ALPINE00087595          X       ALPINE00225711 pg 3
82     257   ALPINE00087598                  ALPINE00225911 pg 3
83     258   ALPINE00087599          X
84     259   ALPINE00087600                  ALPINE00226276 pg 3
85     260   ALPINE00087603                  ALPINE00227508 pg 5
86     261   ALPINE00087607          X


                                                                         4
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 5 of 76
                                                      SEC Exhibit 1

                              Who/what/                             Shell or                               Low Trading 
                              when/where                            Derogatory  Evidence of                Volume 
                              /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
 87   262 ALPINE00087608            X     ALPINE00155491 pg 4
 88   269 ALPINE00087627                  ALPINE00235180 pg 3
 89   270 ALPINE00087635                  ALPINE00236959 pg 3
 90   273 ALPINE00087645            X     ALPINE00162980 pg 4
 91   274 ALPINE00087650                  ALPINE00242315 pg 3
 92   276 ALPINE00087653                  ALPINE00242781 pg 4
93    279 ALPINE00087665                  ALPINE00245486 pg 4                                                              ALPINE00245486 pg 25
94    280 ALPINE00087667            X     ALPINE00165757 pg 4
95    281 ALPINE00087669            X     ALPINE00165950 pg 4
96    283 ALPINE00088340            X                                                                                      ALPINE00088340 pg 66
97    284 ALPINE00088537            X                                                                                      ALPINE00170422 pg 13
98    286 ALPINE00088840                  ALPINE00234752 pg 3
99    288 ALPINE00090660                                                                                                   ALPINE00268788 pg 1
100   291 ALPINE00090735           X       ALPINE_LIT127233 pg 3
101   292 ALPINE00090736           X       ALPINE_LIT127441 pg 4
102   293 ALPINE00090737           X       ALPINE_LIT126729 pg 2
103   294 ALPINE00090738           X       ALPINE_LIT127039 pg 4
104   295 ALPINE00090739           X       ALPINE_LIT127657 pg 4
105   298 ALPINE00090745           X       ALPINE_LIT127520 pg 4
           ALPINE00090746                  ALPINE_SUPP_PROD_SE
106   299
                                           C 00027664 pg 3
107   300   ALPINE00090748                 ALPINE_LIT126425 pg 3
108   301   ALPINE00090749                 ALPINE_LIT127093 pg 4
109   303   ALPINE00090751                 ALPINE_LIT126987 pg 4
110   304   ALPINE00090752                 ALPINE_LIT126230 pg 3
111   305   ALPINE00090754                 ALPINE_LIT126595 pg 3
            ALPINE00090757                 SEC‐ALPINE‐E‐1680345 
112   307                          X
                                           pg 2
113   308   ALPINE00090758                 ALPINE_LIT126811 pg 3
114   309   ALPINE00090759                 ALPINE_LIT126906 pg 4
115   310   ALPINE00090760         X       ALPINE_LIT127304 pg 3



                                                                       5
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 6 of 76
                                                      SEC Exhibit 1

                              Who/what/                             Shell or                               Low Trading 
                              when/where                            Derogatory  Evidence of                Volume 
                              /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
           ALPINE00090761                 ALPINE_SUPP_PROD_SE
116   311
                                          C 00027701 pg 3
117   312   ALPINE00090762                ALPINE_LIT127372 pg 4
118   313   ALPINE00090763                ALPINE_LIT126689 pg 3
119   314   ALPINE00090764                ALPINE_LIT126645 pg 3
120   315   ALPINE00090781                ALPINE00292091 pg 4
            ALPINE00090784                ALPINE00292174 pg 3                                                              ALPINE00292174 pg 5;  
121   316
                                                                                                                           ALPINE00292174 pg 2
            ALPINE00090790                                                       ALPINE0029                                ALPINE00292357 pg 2
122   318                                                                        2357 pg 3, 
                                                                                 96
            ALPINE00090792                                                                                                 ALPINE00292489 pg 2;  
123   319
                                                                                                                           ALPINE00292489 pg 5
            ALPINE00090794                                                                                                 ALPINE00292655 pg 2;  
124   320
                                                                                                                           ALPINE00292655 pg 5
125   321   ALPINE00090799                                                                                                 ALPINE00151836 pg 5
126   322   ALPINE00090804                                                                                                 ALPINE00292960 pg 14
127   323   ALPINE00090809                                                                                                 ALPINE00293334 pg 6
128   324   ALPINE00090810                                                                                                 ALPINE00293415 pg 6
            ALPINE00090811                                                                                 ALPINE002935
129   325
                                                                                                           20 pg 6
            ALPINE00090812                                                       ALPINE0029                                ALPINE00293592 pg 3
130   326                                                                        3592 pg 3, 
                                                                                 82
131   327   ALPINE00090814                                                                                                 ALPINE00293684 pg 8
            ALPINE00090822                                                                                                 ALPINE00248105 pg 27;  
132   328                                                                                                                  ALPINE00248105 pg 27 
                                                                                                                           pg 80
            ALPINE00090826                                                                                                 ALPINE00152211 pg 3;  
133   329
                                                                                                                           ALPINE00152211 pg 6
134   330   ALPINE00090828                 ALPINE00294330 pg 3                                                             ALPINE00294330 pg 16



                                                                       6
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 7 of 76
                                                      SEC Exhibit 1

                              Who/what/                             Shell or                               Low Trading 
                              when/where                            Derogatory  Evidence of                Volume 
                              /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
           ALPINE00090841                                                                                                    ALPINE00248476 pg 7, 
135   332
                                                                                                                             82
            ALPINE00090842                                                       ALPINE0029                                  ALPINE00295097 pg 3;  
136   333                                                                        5097 pg 4,                                  ALPINE00295097 pg 41
                                                                                 63
137   334   ALPINE00090846                 ALPINE00295484 pg 3                                                             ALPINE00295484 pg 6
            ALPINE00090853                                                                                                 ALPINE00152544 pg 2; 
138   336
                                                                                                                           ALPINE00152544 pg 9
            ALPINE00090856                 ALPINE00152661 pg 4                                                             ALPINE00152661 pg 3; 
139   337
                                                                                                                           ALPINE00152661 pg 6
            ALPINE00090859                                                                                                 ALPINE00248579 pg 3;  
140   338
                                                                                                                           ALPINE00248579 pg 18
            ALPINE00090864                                                                                                 ALPINE00296434 pg 1;  
141   339
                                                                                                                           ALPINE00296434 pg 4
            ALPINE00090868                                                       ALPINE0029
142   340                                                                        6812 pg 107

            ALPINE00090870                                                                                                 ALPINE00296927 pg 2; 
143   341
                                                                                                                           ALPINE00296927 pg 24
144   342   ALPINE00090876                                                                                                 ALPINE00248999 pg 12
            ALPINE00090878                                                       ALPINE0029
145   343
                                                                                 7264 pg 52
            ALPINE00090898                                                                                                 ALPINE00153036 pg 38‐
146   344                                                                                                                  43;   ALPINE00153036 pg 
                                                                                                                           38‐43
            ALPINE00090900                 ALPINE00298406 pg 4                                                             ALPINE00298406 pg 3; 
147   345
                                                                                                                           ALPINE00298406 pg 23
148   346   ALPINE00090903                                                                                                 ALPINE00298646 pg 2 
            ALPINE00090909                 ALPINE00153207 pg 5                                                             ALPINE00153207 pg 4; 
149   347
                                                                                                                           ALPINE00153207 pg 18
            ALPINE00090912                                                                                                 ALPINE00249301 pg 3;  
150   348
                                                                                                                           ALPINE00249301 pg 18


                                                                       7
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 8 of 76
                                                      SEC Exhibit 1

                              Who/what/                             Shell or                                  Low Trading 
                              when/where                            Derogatory  Evidence of                   Volume 
                              /why        Criminal or regulatory    History of  stock        Unverified       (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers            Ratio >20)        Foreign Involvement
           ALPINE00090913                                                       ALPINE0029
151   349
                                                                                9175 pg 60
152   350   ALPINE00090915                 ALPINE00299265 pg 3                                                                ALPINE00299265 pg 9
153   352   ALPINE00090922                                                                                                    ALPINE00153414 pg 2
154   353   ALPINE00090926                                                                                                    ALPINE00249716 pg 97
155   354   ALPINE00090928                                                                                                    ALPINE00299972 pg 7
156   355   ALPINE00090930                                                                                                    ALPINE00300165 pg 14
157   356   ALPINE00090934                 ALPINE00257780 pg 3
158   357   ALPINE00090947                 ALPINE00257691 pg 4
159   358   ALPINE00090957                 ALPINE00257867 pg 3
160   359   ALPINE00090997                 ALPINE00257745 pg 3
            ALPINE00091012                 ALPINE00257922 pg 3                   ALPINE0025
161   360                                                                        7922 pg 106

162   362   ALPINE00091071                 ALPINE00258033 pg 3
            ALPINE00091092                                                                                    ALPINE002576
163   363
                                                                                                              68 pg 5
164   364   ALPINE00091095                 ALPINE00257780 pg 3
            ALPINE00091132                                                                     Original 
                                                                                               holder 
165   366                                                                                      anonymous ‐ 
                                                                                               ALPINE0026
                                                                                               3696 pg 28
166   368   ALPINE00091677                 ALPINE00265191 pg 3
167   369   ALPINE00091680                 ALPINE00265414 pg 3
168   370   ALPINE00091681                 ALPINE00265095 pg 3
169   371   ALPINE00091683                 ALPINE00265240 pg 3
170   372   ALPINE00091684                  ALPINE00265148 pg 3
171   373   ALPINE00091723         X
172   374   ALPINE00091724         X
173   375   ALPINE00091725         X
174   376   ALPINE00091749         X       ALPINE00162616 pg 4


                                                                       8
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 9 of 76
                                                      SEC Exhibit 1

                              Who/what/                             Shell or                                Low Trading 
                              when/where                            Derogatory  Evidence of                 Volume 
                              /why        Criminal or regulatory    History of  stock        Unverified     (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers          Ratio >20)        Foreign Involvement
175   377 ALPINE00091756            X
176   378 ALPINE00091759            X
177   379 ALPINE00092217                  ALPINE00225297 pg 3
178   380 ALPINE00092218                  ALPINE00225370 pg 3
179   381 ALPINE00092219                  ALPINE00225445 pg 3
180   382 ALPINE00092221                  ALPINE00225485 pg 3
181   383 ALPINE00092222            X     ALPINE00153798 pg 3
182   384 ALPINE00092223                  ALPINE00225571 pg 3
           ALPINE00092225                 ALPINE00225622 pg 3                                  Issuer's 
                                                                                               business 
                                                                                               license 
183   385
                                                                                               expired ‐ 
                                                                                               ALPINE0022
                                                                                               5622 pg 50
184   387   ALPINE00092231                 ALPINE00225783 pg 3
185   388   ALPINE00092233         X       ALPINE00153990 pg 4
186   390   ALPINE00092236                 ALPINE00225849 pg 3
            ALPINE00092240                 ALPINE00154093 pg 122
187   391
188   392   ALPINE00092241         X       ALPINE00154264 pg 4
            ALPINE00092248                                                       ALPINE0027
189   394                                                                        4046 pg 3, 
                                                                                 124
190   395   ALPINE00092252                 ALPINE00226150 pg 8
191   396   ALPINE00092253                 ALPINE00226241 pg 4
192   397   ALPINE00092256                 ALPINE00154327 pg 4
193   398   ALPINE00092258         X       ALPINE00154370 pg 4
194   399   ALPINE00092263                 ALPINE00226399 pg 3
195   402   ALPINE00092270         X       ALPINE00154492 pg 4
196   404   ALPINE00092273                 ALPINE00226545 pg 3
197   405   ALPINE00092276                 ALPINE00226618 pg 3
198   406   ALPINE00092277                 ALPINE00226671 pg 3


                                                                       9
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 10 of 76
                                                       SEC Exhibit 1

                              Who/what/                             Shell or                               Low Trading 
                              when/where                            Derogatory  Evidence of                Volume 
                              /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
199   407 ALPINE00092279                  ALPINE00226747 pg 3
200   409 ALPINE00092284                  ALPINE00226886 pg 3
201   410 ALPINE00092285                  ALPINE00226966 pg 3
202   411 ALPINE00092288                  ALPINE00227016 pg 3
203   413 ALPINE00092292                  ALPINE00227168 pg 3
204   414 ALPINE00092296            X     ALPINE00154680 pg 4
205   417 ALPINE00092301                  ALPINE00227249 pg 3
206   418 ALPINE00092305                  ALPINE00227330 pg 3
207   420 ALPINE00092314            X     ALPINE00155010 pg 3
208   421 ALPINE00092316                  ALPINE00227672 pg 3
209   423 ALPINE00092320                  ALPINE00227775 pg 3
210   424 ALPINE00092321            X     ALPINE00155206 pg 4
211   425 ALPINE00092325                  ALPINE00227855 pg 4
212   426 ALPINE00092327            X     ALPINE00155273 pg 4
213   427 ALPINE00092328            X     ALPINE00155337 pg 3
214   428 ALPINE00092331                  ALPINE00227920 pg 3
215   429 ALPINE00092340                  ALPINE00227994 pg 3
           ALPINE00092343                                                        ALPINE0027
216   430                                                                        6569 pg 3, 
                                                                                 45
217   431   ALPINE00092346         X       ALPINE00155557 pg 4
218   432   ALPINE00092347                 ALPINE00228130 pg 3
219   433   ALPINE00092348                 ALPINE00228265 pg 3
220   435   ALPINE00092351                 ALPINE00228453 pg 3
221   436   ALPINE00092353         X       ALPINE00155684 pg 4
222   437   ALPINE00092357         X       ALPINE00155921 pg 3
223   438   ALPINE00092359         X       ALPINE00156058 pg 4
224   439   ALPINE00092361                 ALPINE00228536 pg 3
225   440   ALPINE00092362                 ALPINE_LIT141192 pg 3
226   441   ALPINE00092363         X       ALPINE00156174 pg 4
227   442   ALPINE00092364                 ALPINE00228594 pg 3
228   443   ALPINE00092365                 ALPINE00228656 pg 3


                                                                      10
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 11 of 76
                                                       SEC Exhibit 1

                              Who/what/                               Shell or                               Low Trading 
                              when/where                              Derogatory  Evidence of                Volume 
                              /why          Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete    history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
229   444 ALPINE00092368            X       ALPINE00156334 pg 4
230   445 ALPINE00092369            X       ALPINE00156400 pg 3
231   446 ALPINE00092370                    ALPINE00228735 pg 3
232   448 ALPINE00092374           X        ALPINE00156573 pg 4
233   449 ALPINE00092375                    ALPINE00228977 pg 4
234   452 ALPINE00092382           X        ALPINE00156935 pg 4
235   453 ALPINE00092383           X        ALPINE00229188 pg 3
236   454 ALPINE00092384                    ALPINE00229243 pg 3
237   455 ALPINE00092386                    ALPINE00229364 pg 3
238   456 ALPINE00092387           X        ALPINE00157008 pg 4
           ALPINE00092390                   ALPINE00229539 pg 3                    ALPINE0022
239   457
                                                                                   9539 pg 96
240   458   ALPINE00092393         X        ALPINE00157069 pg 4
241   459   ALPINE00092395         X        ALPINE00157124 pg 4
242   460   ALPINE00092396                  ALPINE_LIT140442 pg 3
243   461   ALPINE00092397                  ALPINE00229732 pg 3
244   462   ALPINE00092399                  ALPINE00229878 pg 3
245   463   ALPINE00092400                  ALPINE00229919 pg 3
246   464   ALPINE00092401                  ALPINE00229978 pg 3
247   465   ALPINE00092404                  ALPINE00230048 pg 3
248   466   ALPINE00092405                  ALPINE00230115 pg 3
249   468   ALPINE00092408                  ALPINE00230269 pg 3
250   469   ALPINE00092409                  ALPINE00230385 pg 3
251   470   ALPINE00092411                  ALPINE00230455 pg 3
252   471   ALPINE00092415                  ALPINE00230600 pg 3
253   472   ALPINE00092416                  ALPINE00230747 pg 3
254   475   ALPINE00092420                  ALPINE00230926 pg 3
255   476   ALPINE00092423                  ALPINE00231006 pg 3
256   479   ALPINE00092428         X        ALPINE00157274 pg 4
            ALPINE00092429                                                         ALPINE0027
257   480
                                                                                   7648 pg 68
258   481   ALPINE00092431                  ALPINE00231255 pg 3


                                                                        11
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 12 of 76
                                                       SEC Exhibit 1

                              Who/what/                             Shell or                                 Low Trading 
                              when/where                            Derogatory  Evidence of                  Volume 
                              /why        Criminal or regulatory    History of  stock        Unverified      (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers           Ratio >20)        Foreign Involvement
259   482 ALPINE00092432                  ALPINE00231328 pg 3
260   484 ALPINE00092439            X     ALPINE00157502 pg 4
261   485 ALPINE00092440            X
262   486 ALPINE00092441                  ALPINE00231425 pg 3
263   487 ALPINE00092442            X     ALPINE00157610 pg 5
264   488 ALPINE00092443            X     ALPINE00157684 pg 3
265   489 ALPINE00092444            X     ALPINE00157733 pg 4
266   490 ALPINE00092445            X     ALPINE00157789 pg 4
267   491 ALPINE00092447            X     ALPINE00157854 pg 4
           ALPINE00092448                 ALPINE00231548 pg 3                                 Website not 
                                                                                              working ‐ 
268   492
                                                                                              ALPINE0023
                                                                                              1548 pg 2
269   494   ALPINE00092450         X       ALPINE00157916 pg 4
270   495   ALPINE00092452         X       ALPINE00231613 pg 5
271   496   ALPINE00092453                 ALPINE00231657 pg 4
            ALPINE00092455                 ALPINE00278294 pg 3                   ALPINE0027
272   498
                                                                                 8294 pg 91
273   499   ALPINE00092456         X       ALPINE00158023 pg 4
274   500   ALPINE00092459         X       ALPINE00231849 pg 3
275   502   ALPINE00092463         X       ALPINE00158085 pg 4
276   503   ALPINE00092464                 ALPINE00232108 pg 3
277   504   ALPINE00092465         X       ALPINE00158162 pg 3
278   505   ALPINE00092466         X       ALPINE00158223 pg 4
279   506   ALPINE00092467                 ALPINE00232195 pg 3
280   507   ALPINE00092469         X       ALPINE00158288 pg 4
281   508   ALPINE00092470                 ALPINE00232319 pg 3
282   509   ALPINE00092471         X       ALPINE00158371 pg 4
283   510   ALPINE00092474                 ALPINE00232368 pg 3
284   512   ALPINE00092477         X       ALPINE00158600 pg 4
285   513   ALPINE00092480                 ALPINE00232498 pg 3
286   514   ALPINE00092483                 ALPINE00232576 pg 3


                                                                      12
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 13 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                                 Low Trading 
                                when/where                            Derogatory  Evidence of                  Volume 
                                /why        Criminal or regulatory    History of      stock      Unverified    (Partial list w/ 
No.   Item # SAR Bates Stamp    incomplete  history                   Stock           promotion  Issuers       Ratio >20)        Foreign Involvement
             ALPINE00092484                                           Issuer trading 
                                                                      suspension ‐ 
287    515                                                            ALPINE00278
                                                                      788 pg 3

288    516   ALPINE00092485          X       ALPINE00158643 pg 4
289    517   ALPINE00092486                  ALPINE00232630 pg 3
290    518   ALPINE00092488          X       ALPINE00158699 pg 4
291    519   ALPINE00092490                  ALPINE00233033 pg 3
292    520   ALPINE00092491          X       ALPINE00158743 pg 4
293    521   ALPINE00092494                  ALPINE00233084 pg 3
294    522   ALPINE00092497                  ALPINE00233169 pg 3
295    524   ALPINE00092499                  ALPINE00233222 pg 3
296    525   ALPINE00092500                  ALPINE00233295 pg 3
297    526   ALPINE00092501                  ALPINE00233354 pg 3
298    527   ALPINE00092505          X       ALPINE00158861 pg 2
299    528   ALPINE00092507                  ALPINE00233476 pg 3
300    529   ALPINE00092509          X       ALPINE00158937 pg 4
301    530   ALPINE00092510                  ALPINE00233566 pg 3
302    531   ALPINE00092512                  ALPINE00233656 pg 3
303    532   ALPINE00092515                  ALPINE00233792 pg 3
304    533   ALPINE00092517                  ALPINE00233870 pg 3
305    534   ALPINE00092519                  ALPINE00233973 pg 3
306    535   ALPINE00092520          X       ALPINE00159044 pg 4
307    536   ALPINE00092525          X       ALPINE00159090 pg 4
308    537   ALPINE00092526          X       ALPINE00159193 pg 4
309    538   ALPINE00092529          X       ALPINE00159254 pg 4
310    539   ALPINE00092531                  ALPINE00234093 pg 3
311    540   ALPINE00092533          X       ALPINE00159317 pg 4
312    541   ALPINE00092535          X       ALPINE00159384 pg 4
313    542   ALPINE00092536          X       ALPINE00159442 pg 4
314    545   ALPINE00092541          X       ALPINE00159638 pg 4


                                                                        13
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 14 of 76
                                                       SEC Exhibit 1

                              Who/what/                             Shell or                                 Low Trading 
                              when/where                            Derogatory  Evidence of                  Volume 
                              /why        Criminal or regulatory    History of  stock        Unverified      (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers           Ratio >20)        Foreign Involvement
315   547 ALPINE00092545                  ALPINE00234232 pg 3
316   548 ALPINE00092547                  ALPINE00234301 pg 3
317   549 ALPINE00092551            X     ALPINE00159838 pg 4
318   550 ALPINE00092553                  ALPINE00234512 pg 3
319   551 ALPINE00092554                  ALPINE00234557 pg 3
320   552 ALPINE00092557                  ALPINE_LIT140288 pg 3
321   553 ALPINE00092563                  ALPINE00280661 pg 3
322   555 ALPINE00092572                  ALPINE00234874 pg 3
323   557 ALPINE00092577                  ALPINE00235004 pg 3
324   558 ALPINE00092578                  ALPINE00235138 pg 3
325   559 ALPINE00092583            X     ALPINE00159967 pg 4
326   560 ALPINE00092587            X     ALPINE00160049 pg 4
327   561 ALPINE00092589                  ALPINE00235263 pg 3
328   563 ALPINE00092591                  ALPINE00235308 pg 3
329   564 ALPINE00092592                  ALPINE00235368 pg 3
           ALPINE00092595                 ALPINE00235463 pg 3                                 Website not 
                                                                                              working ‐ 
330   565
                                                                                              ALPINE0023
                                                                                              5463 pg 2
            ALPINE00092598                 ALPINE00235641 pg 3                   ALPINE0023
331   566
                                                                                 5641 pg 85
332   569   ALPINE00092603         X       ALPINE00160146 pg 4
333   570   ALPINE00092607         X       ALPINE00160296 pg 4
334   571   ALPINE00092608         X       ALPINE00160359 pg 4
335   572   ALPINE00092611         X       ALPINE00160432 pg 4
336   573   ALPINE00092614                 ALPINE00235916 pg 3
            ALPINE00092616                 ALPINE00235969 pg 3                                Issuer's 
                                                                                              business 
                                                                                              license 
337   574
                                                                                              expired ‐ 
                                                                                              ALPINE0023
                                                                                              5969 pg 82


                                                                      14
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 15 of 76
                                                       SEC Exhibit 1

                              Who/what/                               Shell or                                    Low Trading 
                              when/where                              Derogatory  Evidence of                     Volume 
                              /why          Criminal or regulatory    History of  stock        Unverified         (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete    history                   Stock       promotion  Issuers              Ratio >20)        Foreign Involvement
338   575 ALPINE00092623            X       ALPINE00160505 pg 4
339   576 ALPINE00092624            X       ALPINE00160564 pg 4
340   577 ALPINE00092627                    ALPINE_LIT140785 pg 3
341   578 ALPINE00092628           X        ALPINE00160618 pg 3
342   579 ALPINE00092631                    ALPINE00236079 pg 3
343   580 ALPINE00092632                    ALPINE00236154 pg 3
344   581 ALPINE00092633           X
345   582 ALPINE00092634           X
           ALPINE00092636                   ALPINE00236287 pg 3                    ALPINE0023
346   583                                                                          6287 pg 100

            ALPINE00092637                  ALPINE00236393 pg 3                                  Website not 
                                                                                                 functioning ‐ 
347   584
                                                                                                 ALPINE0023
                                                                                                 6393 pg 2
348   586   ALPINE00092645                  ALPINE00282917 pg 3 
            ALPINE00092647                  ALPINE00236579 pg 3                                  Website not 
                                                                                                 functioning ‐ 
349   587
                                                                                                 ALPINE0023
                                                                                                 6579 pg 2
350   588   ALPINE00092648         X        ALPINE00236641 pg 3
            ALPINE00092649                  ALPINE00236695 pg 3                                  Website not 
                                                                                                 working ‐ 
351   589
                                                                                                 ALPINE0023
                                                                                                 6695 pg 2
352   592   ALPINE00092652                  ALPINE00236835 pg 3
353   594   ALPINE00092656         X        ALPINE00160921 pg 4
354   596   ALPINE00092659                  ALPINE00237068 pg 3
355   597   ALPINE00092661                  ALPINE00237121 pg 3
356   599   ALPINE00092666         X        ALPINE00161046 pg 4
357   600   ALPINE00092668         X        ALPINE00161100 pg 4
358   601   ALPINE00092669                  ALPINE00237257 pg 3


                                                                        15
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 16 of 76
                                                       SEC Exhibit 1

                              Who/what/                               Shell or                               Low Trading 
                              when/where                              Derogatory  Evidence of                Volume 
                              /why          Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete    history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
359   605 ALPINE00092675            X
360   606 ALPINE00092677            X       ALPINE00161304 pg 4
361   607 ALPINE00092678            X       ALPINE00161368 pg 4
362   608 ALPINE00092679            X
363   609 ALPINE00092680                    ALPINE00237474 pg 3
364   610 ALPINE00092681                    ALPINE00237542 pg 3
           ALPINE00092687                                             Issuer trading 
                                                                      suspension ‐ 
365   612                                                             ALPINE00283
                                                                      682 pg 3

366   613   ALPINE00092690                  ALPINE00237738 pg 3
367   614   ALPINE00092691                  ALPINE00237802 pg 3
368   615   ALPINE00092692         X        ALPINE00237857 pg 3
            ALPINE00092693                  ALPINE00283825 pg 4       Issuer trading 
                                                                      suspension ‐ 
369   616                                                             ALPINE00283
                                                                      825 pg 4

370   617   ALPINE00092695         X        ALPINE00237917 pg 3
371   618   ALPINE00092696                  ALPINE00238055 pg 3
372   619   ALPINE00092697                  ALPINE00238112 pg 3
373   620   ALPINE00092700         X        ALPINE00161545 pg 4
374   621   ALPINE00092703         X        ALPINE00161591 pg 4
375   622   ALPINE00092704         X        ALPINE00238299 pg 3
376   623   ALPINE00092705         X        ALPINE00161646 pg 3
377   624   ALPINE00092713         X        ALPINE00161725 pg 4
378   627   ALPINE00092717                  ALPINE00242697 pg 3
379   628   ALPINE00092721         X        ALPINE00161895 pg 4
380   629   ALPINE00092722         X        ALPINE00161941 pg 3
381   630   ALPINE00092723                  ALPINE00238697 pg 4
382   631   ALPINE00092726                  ALPINE00238754 pg 6


                                                                        16
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 17 of 76
                                                       SEC Exhibit 1

                              Who/what/                             Shell or                                   Low Trading 
                              when/where                            Derogatory  Evidence of                    Volume 
                              /why        Criminal or regulatory    History of  stock        Unverified        (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers             Ratio >20)        Foreign Involvement
383   632 ALPINE00092727                  ALPINE00238837 pg 3
384   633 ALPINE00092728                  ALPINE00238898 pg 3
385   634 ALPINE00092729            X     ALPINE00162005 pg 4
386   635 ALPINE00092730                  ALPINE00238984 pg 3
387   636 ALPINE00092731                  ALPINE00239051 pg 3
388   638 ALPINE00092734            X     ALPINE00162053 pg 4
389   639 ALPINE00092736                  ALPINE00239141 pg 3
390   641 ALPINE00092742            X     ALPINE00162244 pg 4
391   642 ALPINE00092743                  ALPINE00239207 pg 2
392   644 ALPINE00092746            X     ALPINE00162292 pg 4
393   646 ALPINE00092748                  ALPINE00239324 pg 3
           ALPINE00092749                                           Shell 
                                                                    company ‐ 
394   647
                                                                    ALPINE00280
                                                                    661 pg 2
395   648   ALPINE00092752         X       ALPINE00162347 pg 4
396   649   ALPINE00092753                 ALPINE_LIT140131 pg 3
397   650   ALPINE00092755                 ALPINE00239401 pg 3
398   651   ALPINE00092756         X       ALPINE00162424 pg 4
            ALPINE00092757                 ALPINE00239571 pg 267
399   652
400   653   ALPINE00092758         X       ALPINE00162486 pg 3
401   654   ALPINE00092760                 ALPINE00239659 pg 3
402   655   ALPINE00092761         X       ALPINE00162534 pg 4
403   656   ALPINE00092764         X       ALPINE00162572 pg 4
404   657   ALPINE00092765                 ALPINE00239728 pg 3
            ALPINE00092767                 ALPINE00239780 pg 2                               Not current 
                                                                                             on SEC filings 
405   658                                                                                    ‐ 
                                                                                             ALPINE0023
                                                                                             9780 pg 1
406   661   ALPINE00092770                 ALPINE00240506 pg 3


                                                                      17
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 18 of 76
                                                       SEC Exhibit 1

                              Who/what/                               Shell or                               Low Trading 
                              when/where                              Derogatory  Evidence of                Volume 
                              /why          Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete    history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
407   662 ALPINE00092771            X       ALPINE00162731 pg 4
408   663 ALPINE00092773            X       ALPINE00162769 pg 4
           ALPINE00092774                                                          ALPINE0028
409   664                                                                          5228 pg 3, 
                                                                                   144
410   666   ALPINE00092781                  ALPINE00240078 pg 3
411   667   ALPINE00092783         X        ALPINE00162898 pg 4
412   668   ALPINE00092788                  ALPINE00240123 pg 3
413   669   ALPINE00092789                  ALPINE00240215 pg 4
414   670   ALPINE00092791         X        ALPINE00163034 pg 3
415   671   ALPINE00092792                  ALPINE_LIT141051 pg 3
416   672   ALPINE00092795         X        ALPINE00163096 pg 4
417   673   ALPINE00092797                  ALPINE00240268 pg 3
418   674   ALPINE00092799                  ALPINE00240311 pg 3
419   675   ALPINE00092802                  ALPINE00240384 pg 3
420   677   ALPINE00092804         X        ALPINE00163169 pg 4
421   679   ALPINE00092806                  ALPINE00240586 pg 3
422   680   ALPINE00092807         X        ALPINE00163261 pg 4
423   681   ALPINE00092808                  ALPINE00240657 pg 3
424   682   ALPINE00092809                  ALPINE00240721 pg 3
425   683   ALPINE00092810                  ALPINE00240787 pg 3
426   684   ALPINE00092812                  ALPINE00240871 pg 3
427   685   ALPINE00092813         X        ALPINE00163347 pg 3
428   686   ALPINE00092818         X        ALPINE00163434 pg 4
429   687   ALPINE00092819                  ALPINE00241021 pg 3
430   688   ALPINE00092820                  ALPINE00241083 pg 3
431   689   ALPINE00092821                  ALPINE00241255 pg 3
432   691   ALPINE00092825                  ALPINE00241559 pg 3
433   692   ALPINE00092826         X        ALPINE00163489 pg 4




                                                                        18
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 19 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No.   Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
             ALPINE00092828                 ALPINE00241690 pg 3                                Issuer's 
                                                                                               business 
                                                                                               license 
434    693
                                                                                               expired ‐ 
                                                                                               ALPINE0024
                                                                                               1690 pg 72
435    695   ALPINE00092834          X       ALPINE00163557 pg 4
436    696   ALPINE00092835                  ALPINE00286555 pg 3
437    697   ALPINE00092836                  ALPINE00241846 pg 3
438    698   ALPINE00092837          X       ALPINE00163620 pg 4
             ALPINE00092838                  3rd party ‐ 
439    699
                                             ALPINE00286616 pg 3
             ALPINE00092841                  3rd party ‐ 
440    701
                                             ALPINE00286686 pg 3
             ALPINE00092843                                           Issuer trading 
                                                                      suspension ‐ 
441    703                                                            ALPINE00286
                                                                      858 pg 4

442    704   ALPINE00092844                  ALPINE00242095 pg 3
443    706   ALPINE00092846                  ALPINE00242241 pg 3
444    707   ALPINE00092847          X       ALPINE00163795 pg 3
445    708   ALPINE00092849                  ALPINE00242380 pg 3
446    709   ALPINE00092852                  ALPINE00242697 pg 3
447    710   ALPINE00092853          X
448    711   ALPINE00092854          X       ALPINE00163913 pg 4
449    712   ALPINE00092855          X       ALPINE00163974 pg 4
450    714   ALPINE00092862          X       ALPINE00164029 pg 4




                                                                        19
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 20 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No.   Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
             ALPINE00092865                 ALPINE00243106 pg 3                                Issuer's 
                                                                                               business 
                                                                                               license 
451    716
                                                                                               expired ‐ 
                                                                                               ALPINE0024
                                                                                               3106 pg 51
             ALPINE00092867                                                       ALPINE0028
452    717                                                                        7216 pg 3, 
                                                                                  124
             ALPINE00092868                  ALPINE00164157 pg 4      Caveat 
                                                                      Emptor 
453    718                           X                                status ‐ 
                                                                      ALPINE00164
                                                                      157 pg 2
454    719   ALPINE00092869                  ALPINE00243195 pg 3
455    720   ALPINE00092871                  ALPINE00243256 pg 3
456    721   ALPINE00092875                  ALPINE00243348 pg 3
457    724   ALPINE00092882          X       ALPINE00164280 pg 4
458    725   ALPINE00092886                  ALPINE00243700 pg 3
459    727   ALPINE00092888          X       ALPINE00164332 pg 4
460    728   ALPINE00092889          X       ALPINE00164388 pg 4
461    729   ALPINE00092890          X       ALPINE00164467 pg 3
462    731   ALPINE00092895                  ALPINE00092347 pg 3
463    733   ALPINE00092897          X       ALPINE00164702 pg 4
464    734   ALPINE00092898          X
465    735   ALPINE00092900                  ALPINE00244101 pg 3
466    736   ALPINE00092901          X       ALPINE00164834 pg 4
467    738   ALPINE00092907                  ALPINE00244297 pg 3
468    739   ALPINE00092910          X       ALPINE00164948 pg 4
469    742   ALPINE00092914          X       ALPINE00165014 pg 4
470    744   ALPINE00092916          X       ALPINE00165088 pg 55 
471    746   ALPINE00092918                  ALPINE00244343 pg 3


                                                                        20
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 21 of 76
                                                       SEC Exhibit 1

                              Who/what/                             Shell or                                Low Trading 
                              when/where                            Derogatory  Evidence of                 Volume 
                              /why        Criminal or regulatory    History of  stock        Unverified     (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers          Ratio >20)        Foreign Involvement
472   747 ALPINE00092920                  ALPINE00244418 pg 3
473   749 ALPINE00092923            X
474   750 ALPINE00092924                  ALPINE00244669 pg 4
475   752 ALPINE00092926                  ALPINE00244741 pg 3
476   754 ALPINE00092930            X     ALPINE00165219 pg 4
477   755 ALPINE00092931                  ALPINE00288788 pg 3
478   756 ALPINE00092932            X     ALPINE00165277 pg 4
479   757 ALPINE00092933                  ALPINE00244860 pg 3
480   759 ALPINE00092936            X     ALPINE00165323 pg 4
481   760 ALPINE00092938                  ALPINE00245171 pg 3
482   762 ALPINE00092940                  ALPINE00288955 pg 3
483   763 ALPINE00092943            X     ALPINE00245231 pg 3
484   764 ALPINE00092945            X     ALPINE00165374 pg 4
485   765 ALPINE00092946            X     ALPINE00165447 pg 3
486   768 ALPINE00092951                  ALPINE00245394 pg 3
487   769 ALPINE00092958            X     ALPINE00165488 pg 4
488   770 ALPINE00092959                  ALPINE00245564 pg 3
489   771 ALPINE00092961                  ALPINE00245677 pg 3
490   772 ALPINE00092962                  ALPINE00289392 pg 5
491   773 ALPINE00092964            X     ALPINE00165614 pg 4
492   774 ALPINE00092965            X     ALPINE00165665 pg 4
493   775 ALPINE00092966                  ALPINE_LIT140672 pg 3
494   776 ALPINE00092968                  ALPINE00245723 pg 3
495   777 ALPINE00092970                  ALPINE00165715 pg 4
           ALPINE00092971                 3rd party ‐ 
496   778
                                          ALPINE00289546 pg 3
            ALPINE00092973                ALPINE00245821 pg 3                                Website not 
                                                                                             working ‐ 
497   779
                                                                                             ALPINE0024
                                                                                             5821 pg 2
498   780   ALPINE00092974                 ALPINE00245887 pg 3
499   781   ALPINE00092980                 ALPINE00246041 pg 3


                                                                      21
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 22 of 76
                                                       SEC Exhibit 1

                              Who/what/                               Shell or                                     Low Trading 
                              when/where                              Derogatory  Evidence of                      Volume 
                              /why          Criminal or regulatory    History of  stock        Unverified          (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete    history                   Stock       promotion  Issuers               Ratio >20)        Foreign Involvement
500   782 ALPINE00092981            X       ALPINE00246117 pg 3
501   783 ALPINE00092983            X
502   784 ALPINE00092985            X       ALPINE00165808 pg 4
503   785 ALPINE00092988                    ALPINE00289827 pg 3
504   786 ALPINE00092989                    ALPINE00246167 pg 3                                                                    ALPINE00246167 pg 63
505   788 ALPINE00092993                    ALPINE00246289 pg 3
506   791 ALPINE00092998           X        ALPINE00166074 pg 4
507   792 ALPINE00092999                    ALPINE00246338 pg 3
508   793 ALPINE00093001                    ALPINE00246396 pg 3
           ALPINE00093002                   3rd parties ‐ 
509   794
                                            ALPINE00290242 pg 3
510   797   ALPINE00093006                  ALPINE00246567 pg 3
511   798   ALPINE00093008         X        ALPINE00166269 pg 4
512   799   ALPINE00093009         X        ALPINE00166332 pg 7
513   801   ALPINE00093011                  ALPINE00246639 pg 3
514   802   ALPINE00093013                  ALPINE00246712 pg 3
515   803   ALPINE00093014         X        ALPINE00166491 pg 4
            ALPINE00093016                  ALPINE00246773 pg 3                                  Not current 
                                                                                                 on SEC filings 
516   805                                                                                        ‐ 
                                                                                                 ALPINE0024
                                                                                                 6773 pg 2
517   807   ALPINE00093018                  ALPINE00246936 pg 3
518   808   ALPINE00093019                  ALPINE00247016 pg 3
519   809   ALPINE00093022                  ALPINE00290448 pg 8
            ALPINE00093023                                                         ALPINE0029
520   810                                                                          0637 pg 124

521   812   ALPINE00093025                  ALPINE00247097 pg 3
            ALPINE00093028                                                                                         ALPINE002908
522   813
                                                                                                                   86 pg 5
523   814   ALPINE00093029                  ALPINE00247168 pg 3


                                                                        22
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 23 of 76
                                                       SEC Exhibit 1

                              Who/what/                             Shell or                               Low Trading 
                              when/where                            Derogatory  Evidence of                Volume 
                              /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
524   815 ALPINE00093032            X     ALPINE00166796 pg 4
525   816 ALPINE00093034                  ALPINE00247244 pg 3
526   817 ALPINE00093035            X
           ALPINE00093036                 3rd party                                                                        ALPINE00291018 pg 2
527   818
                                          ALPINE00291018 pg 3
528   819   ALPINE00093038          X     ALPINE00166948 pg 3
529   820   ALPINE00093039                ALPINE00247418 pg 4
530   821   ALPINE00093040                ALPINE00247471 pg 3
            ALPINE00093050                ALPINE_LIT022229 pg 3     Issuer selling 
                                                                    unregistered 
531   823                                                           shares ‐ 
                                                                    ALPINE_LIT0
                                                                    22229 pg 3
            ALPINE00093054                 3rd party ‐ 
532   824
                                           ALPINE_LIT022691 pg 3
533   825   ALPINE00093056                 ALPINE_LIT022543 pg 3
            ALPINE00093065                 ALPINE_LIT021894 pg 3 Issuer selling 
                                                                 unregistered 
534   826                                                        shares ‐ 
                                                                 ALPINE_LIT0
                                                                 21894 pg 3
            ALPINE00093076                 ALPINE_LIT021497 pg 3 Issuer cease 
                                                                 and desist ‐ 
535   828
                                                                 ALPINE_LIT0
                                                                 21497 pg 3
536   834   ALPINE00093111                 ALPINE_LIT024388 pg 3
537   835   ALPINE00093130                 ALPINE_LIT027029 pg 3
538   838   ALPINE00093141                 ALPINE_LIT027700 pg 3
            ALPINE00093142                 ALPINE_LIT027357 pg 3                             No current 
                                                                                             info ‐ 
539   839
                                                                                             ALPINE_LIT0
                                                                                             27357 pg 2


                                                                      23
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 24 of 76
                                                       SEC Exhibit 1

                              Who/what/                             Shell or                               Low Trading 
                              when/where                            Derogatory  Evidence of                Volume 
                              /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
540   846 ALPINE00093229                  ALPINE_LIT023555 pg 3
541   849 ALPINE00093296                  ALPINE_LIT023259 pg 3
542   850 ALPINE00093297                  ALPINE_LIT027445 pg 3
543   851 ALPINE00093301                  ALPINE_LIT026295 pg 3
544   852 ALPINE00093315                  ALPINE_LIT026203 pg 3
545   855 ALPINE00093334                  ALPINE_LIT026658 pg 3 
           ALPINE00093347                                                                                  ALPINE_LIT024
546   856
                                                                                                           593 pg 5
547   857   ALPINE00093379                 ALPINE_LIT027537 pg 3
548   858   ALPINE00093383                 ALPINE_LIT027123 pg 3
549   860   ALPINE00093395                 ALPINE_LIT026843 pg 3
550   861   ALPINE00093397                 ALPINE_LIT025854 pg 3
551   862   ALPINE00093430                 ALPINE_LIT025740 pg 3
552   864   ALPINE00093466                 ALPINE_LIT027795 pg 3
            ALPINE00093468                                                                                 ALPINE_LIT025
553   865
                                                                                                           003 pg 5
554   866   ALPINE00093518                 ALPINE_LIT026752 pg 3
555   867   ALPINE00093547                 ALPINE_LIT024482
            ALPINE00093552                 SEC‐ALPINE‐E‐1824213 
556   868
                                           pg 2
557   869   ALPINE00093563                 ALPINE_LIT028144 pg 3
            ALPINE00093579                 SEC‐ALPINE‐E‐0988091 
558   870
                                           pg 2
559   872   ALPINE00093606                 ALPINE_LIT027904 pg 3
560   874   ALPINE00093623                 ALPINE_LIT026935 pg 3
            ALPINE00093700                 SEC‐ALPINE‐E‐0988126 
561   878
                                           pg 2
            ALPINE00093743                 SEC‐ALPINE‐E‐0170396 
562   879
                                           pg 2
563   880   ALPINE00093746                 ALPINE_LIT027264 pg 3
564   883   ALPINE00093780                 ALPINE00259062 pg 3
565   884   ALPINE00093801                 ALPINE_LIT028323 pg 2


                                                                      24
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 25 of 76
                                                       SEC Exhibit 1

                              Who/what/                             Shell or                               Low Trading 
                              when/where                            Derogatory  Evidence of                Volume 
                              /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
566   885 ALPINE00093831            X
567   886 ALPINE00093832            X
568   887 ALPINE00093833            X
569   888 ALPINE00093883            X
570   889 ALPINE00094030            X
571   890 ALPINE00094105            X
572   891 ALPINE00094204            X
573   892 ALPINE00094282            X
574   893 ALPINE00094361            X
575   894 ALPINE00094362            X
576   895 ALPINE00094438            X
577   897 ALPINE00094669            X
578   898 ALPINE00094670            X
579   899 ALPINE00094756            X
580   900 ALPINE00094757            X
581   901 ALPINE00094763            X
582   902 ALPINE00094846            X
583   903 ALPINE00094847            X
584   904 ALPINE00094997            X
585   905 ALPINE00095074            X
586   906 ALPINE00095075            X
587   907 ALPINE00095234            X
588   908 ALPINE00095235            X
589   909 ALPINE00095295            X
590   910 ALPINE00095296            X
591   911 ALPINE00095378            X
592   912 ALPINE00095541            X
593   914 ALPINE00095600            X
594   915 ALPINE00095608            X
595   916 ALPINE00095609            X
596   917 ALPINE00095610            X
597   918 ALPINE00095760            X


                                                                      25
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 26 of 76
                                                       SEC Exhibit 1

                              Who/what/                               Shell or                               Low Trading 
                              when/where                              Derogatory  Evidence of                Volume 
                              /why          Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete    history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
598   920 ALPINE00095837            X
599   921 ALPINE00095911            X
600   922 ALPINE00095912            X
601   924 ALPINE00095996            X
602   925 ALPINE00096069            X
603   926 ALPINE00096075            X
604   927 ALPINE00096131            X
605   928 ALPINE00096204            X
606   929 ALPINE00096205            X
607   930 ALPINE00096284            X
608   931 ALPINE00096351            X
609   933 ALPINE00096508            X
610   934 ALPINE00096597            X
611   935 ALPINE00096655            X
612   936 ALPINE00096726            X
613   937 ALPINE00096727            X       ALPINE00183362 pg 75
614   938 ALPINE00096813            X
615   939 ALPINE00096814            X
616   940 ALPINE00096824            X
617   941 ALPINE00096825            X
618   942 ALPINE00096906            X
619   943 ALPINE00096907            X
620   944 ALPINE00097068            X
621   945 ALPINE00097149            X
622   946 ALPINE00097233            X
623   948 ALPINE00097395            X       ALPINE00212622 pg 77
624   949 ALPINE00097488            X
625   950 ALPINE00097560            X
626   951 ALPINE00097622            X       ALPINE00192518 pg 57
627   952 ALPINE00097630            X
628   953 ALPINE00097631            X
629   954 ALPINE00097645            X


                                                                        26
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 27 of 76
                                                       SEC Exhibit 1

                              Who/what/                             Shell or                               Low Trading 
                              when/where                            Derogatory  Evidence of                Volume 
                              /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
630   955 ALPINE00097720            X
631   956 ALPINE00097721            X
632   957 ALPINE00097727            X
633   958 ALPINE00097809            X
634   959 ALPINE00097818            X
           ALPINE00097895                 3rd party ‐ 
635   960                           X
                                          ALPINE00214569 pg 4
            ALPINE00097896                                          Frequent 
                                                                    name change 
636   961                          X                                ‐ 
                                                                    ALPINE00182
                                                                    447 pg 3
637   962   ALPINE00098060         X
638   963   ALPINE00098064         X
639   964   ALPINE00098065         X
640   966   ALPINE00098244         X
641   967   ALPINE00098324         X
642   968   ALPINE00098325         X
            ALPINE00098326                                                                                                 ALPINE00169752 pg 70; 
643   969                          X
                                                                                                                           pg 63; pg 21
644   971   ALPINE00098561         X
645   972   ALPINE00098562         X
646   973   ALPINE00098639         X
647   974   ALPINE00098640         X
648   975   ALPINE00098801         X
649   976   ALPINE00098802         X
650   977   ALPINE00098887         X
651   978   ALPINE00098962         X
652   979   ALPINE00098963         X
653   980   ALPINE00099057         X
654   981   ALPINE00099133         X



                                                                      27
                              Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 28 of 76
                                                        SEC Exhibit 1

                               Who/what/                             Shell or                               Low Trading 
                               when/where                            Derogatory  Evidence of                Volume 
                               /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
           ALPINE00099215                  3rd party ‐ 
655   982                            X
                                           ALPINE00205516 pg 4
656   983    ALPINE00099216          X
657   984    ALPINE00099276          X
658   985    ALPINE00099333          X
659   987    ALPINE00099407          X
660   989    ALPINE00099409          X
661   990    ALPINE00099485          X
662   991    ALPINE00099569          X
663   993    ALPINE00099800          X
664   994    ALPINE00099806          X
665   995    ALPINE00099877          X
             ALPINE00099955                                                                                                 ALPINE00187357 pg 72; 
666   996                           X
                                                                                                                            pg 65; pg 23
667   997    ALPINE00099956         X
             ALPINE00100039                                                                                                 ALPINE00187357 pg 70; 
668   998                           X
                                                                                                                            pg 64; pg 22
669   1000   ALPINE00100122         X
670   1001   ALPINE00100179         X
671   1002   ALPINE00100229         X
672   1003   ALPINE00100308         X
673   1004   ALPINE00100309         X
674   1006   ALPINE00100465         X
675   1007   ALPINE00100471         X
676   1009   ALPINE00100559         X
677   1010   ALPINE00100641         X
678   1012   ALPINE00100852         X
679   1013   ALPINE00100927         X
680   1014   ALPINE00101012         X
681   1015   ALPINE00101013         X
682   1016   ALPINE00101106         X
683   1018   ALPINE00101185         X


                                                                       28
                              Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 29 of 76
                                                        SEC Exhibit 1

                               Who/what/                             Shell or                               Low Trading 
                               when/where                            Derogatory  Evidence of                Volume 
                               /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
684 1020 ALPINE00101413              X
           ALPINE00101499                  3rd party ‐ 
685 1021                             X
                                           ALPINE00215154 pg 4
686   1022   ALPINE00101500          X
687   1023   ALPINE00101585          X
688   1024   ALPINE00101651          X
689   1025   ALPINE00101652          X
690   1026   ALPINE00101800          X
691   1027   ALPINE00101880          X                                                                                      ALPINE00194657 pg 71
692   1028   ALPINE00101886          X
693   1029   ALPINE00101888          X                                                                                      ALPINE00195936 pg 70
             ALPINE00101967                                                                                                 ALPINE00189172 pg 71; 
694   1030                          X
                                                                                                                            pg 64; pg 22
695   1031 ALPINE00102207           X
           ALPINE00102208                                            issuer was 
                                                                     delisted ‐ 
696   1032                          X
                                                                     ALPINE00182
                                                                     668 pg 70
697   1033   ALPINE00102359         X
698   1034   ALPINE00102368         X
699   1035   ALPINE00102446         X
700   1037   ALPINE00102599         X
701   1038   ALPINE00102677         X
702   1039   ALPINE00102754         X                                                                                       ALPINE00214109 pg 69
703   1040   ALPINE00102760         X
704   1041   ALPINE00102837         X
705   1042   ALPINE00102843         X
706   1043   ALPINE00102844         X
707   1044   ALPINE00102848         X
708   1047   ALPINE00103088         X
709   1048   ALPINE00103238         X
710   1049   ALPINE00103310         X


                                                                       29
                             Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 30 of 76
                                                       SEC Exhibit 1

                              Who/what/                             Shell or                               Low Trading 
                              when/where                            Derogatory  Evidence of                Volume 
                              /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
711 1050 ALPINE00103311             X
712 1051 ALPINE00103312             X
713 1052 ALPINE00103470             X
714 1053 ALPINE00103476             X
715 1054 ALPINE00103554             X
716 1055 ALPINE00103615             X
717 1056 ALPINE00103616             X
718 1057 ALPINE00103671             X
719 1058 ALPINE00103677             X
720 1059 ALPINE00103678             X
721 1060 ALPINE00103752             X
722 1061 ALPINE00103912             X
723 1062 ALPINE00103913             X
724 1063 ALPINE00104047             X
725 1064 ALPINE00104048             X
726 1065 ALPINE00104099             X
727 1066 ALPINE00104175             X
728 1067 ALPINE00104181             X
729 1068 ALPINE00104258             X
730 1070 ALPINE00104422             X
731 1071 ALPINE00104423             X
732 1072 ALPINE00104424             X
733 1073 ALPINE00104507             X
734 1074 ALPINE00104656             X
735 1075 ALPINE00104662             X
736 1076 ALPINE00104715             X
737 1077 ALPINE00104716             X
738 1079 ALPINE00104919             X
739 1080 ALPINE00104920             X
740 1081 ALPINE00104991             X
741 1082 ALPINE00104992             X
742 1083 ALPINE00105071             X


                                                                      30
                              Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 31 of 76
                                                        SEC Exhibit 1

                               Who/what/                             Shell or                               Low Trading 
                               when/where                            Derogatory  Evidence of                Volume 
                               /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
743 1084 ALPINE00105260              X
744 1085 ALPINE00105336              X
745 1086 ALPINE00105338              X
746 1087 ALPINE00105339              X
747 1088 ALPINE00105340              X
748 1089 ALPINE00105341              X
           ALPINE00105342                  3rd party ‐ 
749 1090                             X
                                           ALPINE00167538 pg 4
750   1091   ALPINE00105343          X
751   1092   ALPINE00105344          X
752   1093   ALPINE00105345          X
753   1094   ALPINE00105346          X
754   1095   ALPINE00105347          X
755   1096   ALPINE00105348          X
             ALPINE00105351                3rd party ‐ 
756   1098                           X
                                           ALPINE00168612 pg 4
757   1099   ALPINE00105352          X
758   1100   ALPINE00105353          X
759   1101   ALPINE00105355          X
760   1102   ALPINE00105356          X
761   1103   ALPINE00105357          X
762   1104   ALPINE00105358          X
763   1105   ALPINE00105359          X
764   1106   ALPINE00105360          X
             ALPINE00105361                3rd party ‐ 
765   1107                           X
                                           ALPINE00170058 pg 4
766   1108 ALPINE00105362            X
767   1110 ALPINE00105364            X
           ALPINE00105365                  3rd party ‐ 
768   1111                           X
                                           ALPINE00170349 pg 4
769   1112 ALPINE00105368            X
770   1113 ALPINE00105369            X


                                                                       31
                              Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 32 of 76
                                                        SEC Exhibit 1

                               Who/what/                             Shell or                               Low Trading 
                               when/where                            Derogatory  Evidence of                Volume 
                               /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
771 1114 ALPINE00105370              X     ALPINE00170832 pg 5
772 1115 ALPINE00105371              X
773 1116 ALPINE00105372              X
774 1117 ALPINE00105375              X
775 1118 ALPINE00105376              X
           ALPINE00105378                  3rd party ‐               Frequent 
                                           ALPINE00171444 pg 4       name change 
776   1119                           X                               ‐ 
                                                                     ALPINE00171
                                                                     444 pg 3
777   1120 ALPINE00105379           X
778   1121 ALPINE00105380           X
779   1123 ALPINE00105382           X
           ALPINE00105383                   3rd party ‐              Frequent 
                                            ALPINE00171820 pg 5      name change 
780   1124                          X                                ‐ 
                                                                     ALPINE00171
                                                                     820 pg 4
781   1125 ALPINE00105384           X
           ALPINE00105385                                            Frequent                                               ALPINE00171969 pg 66
                                                                     name change 
782   1126                          X                                ‐ 
                                                                     ALPINE00171
                                                                     969 pg 3
783   1127   ALPINE00105386         X
784   1128   ALPINE00105388         X
785   1129   ALPINE00105389         X
786   1130   ALPINE00105390         X
787   1131   ALPINE00105391         X




                                                                       32
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 33 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of   stock       Unverified    (Partial list w/ 
No.   Item # SAR Bates Stamp    incomplete  history                   Stock        promotion  Issuers        Ratio >20)        Foreign Involvement
             ALPINE00105392                                           Frequent 
                                                                      name change 
788   1132                           X                                ‐ 
                                                                      ALPINE00172
                                                                      650 pg 3 
             ALPINE00105393                                           Frequent                                               ALPINE00172731 pg 63
                                                                      name change 
789   1133                           X                                ‐ 
                                                                      ALPINE00172
                                                                      731 pg 3 
790   1134 ALPINE00105394            X
791   1135 ALPINE00105395            X
792   1136 ALPINE00105396            X
           ALPINE00105397                                             Frequent 
                                                                      name change 
793   1137                           X                                ‐ 
                                                                      ALPINE00173
                                                                      366 pg 3
             ALPINE00105398                                           Frequent 
                                                                      name change 
794   1138                           X                                ‐ 
                                                                      ALPINE00173
                                                                      445 pg 3
795   1139 ALPINE00105399            X
           ALPINE00105400                                             Frequent 
                                                                      name change 
796   1140                           X                                ‐ 
                                                                      ALPINE00173
                                                                      702 pg 3
797   1141 ALPINE00105401            X




                                                                        33
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 34 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of   stock       Unverified    (Partial list w/ 
No.   Item # SAR Bates Stamp    incomplete  history                   Stock        promotion  Issuers        Ratio >20)        Foreign Involvement
             ALPINE00105402                                           Frequent 
                                                                      name change 
798   1142                           X                                ‐ 
                                                                      ALPINE00173
                                                                      937 pg 3
799   1143   ALPINE00105403          X
800   1144   ALPINE00105405          X
801   1145   ALPINE00105407          X
802   1147   ALPINE00105409          X
803   1148   ALPINE00105410          X
804   1149   ALPINE00105411          X
             ALPINE00105412                                           Issuer 
                                                                      delisted ‐ 
805   1150                           X
                                                                      ALPINE00174
                                                                      726 pg 75
806   1151 ALPINE00105413            X
           ALPINE00105416                                             Frequent 
                                                                      name change 
807   1153                           X                                ‐ 
                                                                      ALPINE00175
                                                                      120 pg 3
808   1154 ALPINE00105417            X
809   1155 ALPINE00105418            X
           ALPINE00105419                                             Frequent 
                                                                      name change 
810   1156                           X                                ‐ 
                                                                      ALPINE00175
                                                                      429 pg 3
811   1157   ALPINE00105420          X
812   1158   ALPINE00105421          X
813   1159   ALPINE00105422          X
814   1160   ALPINE00105423          X


                                                                        34
                              Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 35 of 76
                                                        SEC Exhibit 1

                               Who/what/                             Shell or                               Low Trading 
                               when/where                            Derogatory  Evidence of                Volume 
                               /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
815 1161 ALPINE00105424              X
           ALPINE00105425                  3rd party ‐ 
816 1162                             X
                                           ALPINE00175929 pg 4
817   1163   ALPINE00105426          X
818   1164   ALPINE00105427          X
819   1165   ALPINE00105428          X
820   1166   ALPINE00105429          X
821   1167   ALPINE00105431          X
822   1168   ALPINE00105432          X
823   1169   ALPINE00105433          X
             ALPINE00105434                                          Frequent 
                                                                     name change 
824   1170                          X                                ‐ 
                                                                     ALPINE00177
                                                                     282 pg 3
825   1171 ALPINE00105435           X
826   1173 ALPINE00105439           X
           ALPINE00105442                                            Frquent 
                                                                     name change 
827   1175                          X                                ‐ 
                                                                     ALPINE00177
                                                                     844 pg 8
             ALPINE00105444                                          Caveat 
                                                                     Emptor 
828   1177                          X                                status ‐ 
                                                                     ALPINE00178
                                                                     067 pg 2
829   1178 ALPINE00105446           X
           ALPINE00105449                   3rd party ‐ 
830   1179                          X
                                            ALPINE00178304 pg 4
831   1180 ALPINE00105450           X
832   1182 ALPINE00105453           X


                                                                       35
                              Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 36 of 76
                                                        SEC Exhibit 1

                               Who/what/                             Shell or                               Low Trading 
                               when/where                            Derogatory  Evidence of                Volume 
                               /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
833 1183 ALPINE00105454              X
834 1184 ALPINE00105455              X
835 1185 ALPINE00105456              X
836 1186 ALPINE00105457              X
837 1187 ALPINE00105458              X
838 1188 ALPINE00105459              X
           ALPINE00105460                                            Frequent 
                                                                     name change 
839   1189                          X                                ‐ 
                                                                     ALPINE00179
                                                                     557 pg 3
840   1190   ALPINE00105461         X
841   1191   ALPINE00105462         X
842   1192   ALPINE00105463         X
843   1193   ALPINE00105464         X
             ALPINE00105465                 ALPINE00180428 pg 4                     ALPINE0018
844   1194                          X                                               0428 pg 111

845   1195   ALPINE00105466         X
846   1196   ALPINE00105467         X
847   1197   ALPINE00105468         X       ALPINE00180994 pg 4
848   1199   ALPINE00105471         X
849   1200   ALPINE00105472         X
850   1202   ALPINE00105474         X
851   1203   ALPINE00105475         X
852   1206   ALPINE00105478         X
             ALPINE00105479                                          Frequent 
                                                                     name change 
853   1207                          X                                ‐ 
                                                                     ALPINE00182
                                                                     087 pg 3



                                                                       36
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 37 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of   stock       Unverified    (Partial list w/ 
No.   Item # SAR Bates Stamp    incomplete  history                   Stock        promotion  Issuers        Ratio >20)        Foreign Involvement
             ALPINE00105480                                           Frequent 
                                                                      name change 
854   1208                           X                                ‐ 
                                                                      ALPINE00182
                                                                      372 pg 3
855   1209 ALPINE00105482            X
856   1210 ALPINE00105484            X
857   1212 ALPINE00105486            X
           ALPINE001054883
858   1213                           X
           2
           ALPINE00105489                                             Frequent 
                                                                      name change 
859   1214                           X                                ‐ 
                                                                      ALPINE00183
                                                                      442 pg 3
860   1215 ALPINE00105490            X
           ALPINE00105491                                             Frequent 
                                                                      name change 
861   1216                           X                                ‐ 
                                                                      ALPINE00183
                                                                      593 pg 3
862   1217 ALPINE00105492            X
863   1218 ALPINE00105493                    ALPINE_LIT011688 pg 3
           ALPINE00105494                    3rd party ‐           Frequent 
                                             ALPINE00183986 pg 4 name change 
864   1219                           X                             ‐ 
                                                                   ALPINE00183
                                                                   986 pg 3




                                                                        37
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 38 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of   stock       Unverified    (Partial list w/ 
No.   Item # SAR Bates Stamp    incomplete  history                   Stock        promotion  Issuers        Ratio >20)        Foreign Involvement
             ALPINE00105495                 3rd party ‐               Frequent 
                                            ALPINE00184068 pg 4       name change 
865   1220                            X                               ‐ 
                                                                      ALPINE00184
                                                                      068 pg 3
             ALPINE00105496                                           Frequent 
                                                                      name change 
866   1221                           X                                ‐ 
                                                                      ALPINE00184
                                                                      147 pg 3
             ALPINE00105497                                           Frequent 
                                                                      name change 
867   1222                           X                                ‐  
                                                                      ALPINE00184
                                                                      217 pg 3
868   1223 ALPINE00105499            X
869   1224 ALPINE00105500            X                                                                                       ALPINE00184448 pg 65
           ALPINE00105501                    3rd party ‐              Frequent 
                                             ALPINE00184523 pg 4      name change 
870   1225                           X                                ‐ 
                                                                      ALPINE00184
                                                                      523 pg 3
             ALPINE00105502                  3rd party ‐              Frequent 
                                             ALPINE00184646 pg 4      name change 
871   1226                           X                                ‐ 
                                                                      ALPINE00184
                                                                      646 pg 3
             ALPINE00105503                                           Frequent 
                                                                      name change 
872   1227                           X                                ‐ 
                                                                      ALPINE00184
                                                                      721 pg 3


                                                                        38
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 39 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of   stock       Unverified    (Partial list w/ 
No.   Item # SAR Bates Stamp    incomplete  history                   Stock        promotion  Issuers        Ratio >20)        Foreign Involvement
             ALPINE00105504                                           Frequent 
                                                                      name change 
873   1228                           X                                ‐ 
                                                                      ALPINE00184
                                                                      793 pg 3
874   1229 ALPINE00105506            X
           ALPINE00105507                    ALPINE00185157 pg 6      Frequent 
                                                                      name change 
875   1230                           X                                ‐ 
                                                                      ALPINE00185
                                                                      157 pg 3
876   1231   ALPINE00105510          X
877   1232   ALPINE00105511          X
878   1233   ALPINE00105512          X
879   1234   ALPINE00105513          X
880   1235   ALPINE00105514          X
             ALPINE00105515                  3rd party ‐              Frequent 
                                             ALPINE00185940 pg 4      name change 
881   1236                           X                                ‐ 
                                                                      ALPINE00185
                                                                      940 pg 3
             ALPINE00105516                  3rd party ‐                                                                     ALPINE00186015 pg 32
882   1237                           X
                                             ALPINE00186015 pg 4
883   1238 ALPINE00105517            X
884   1239 ALPINE00105518            X
885   1240 ALPINE00105519            X
           ALPINE00105520                    ALPINE00186341 pg 4      Frequent 
                                                                      name change 
886   1241                           X                                ‐ 
                                                                      ALPINE00186
                                                                      341 pg 3
887   1242 ALPINE00105521            X


                                                                        39
                              Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 40 of 76
                                                        SEC Exhibit 1

                               Who/what/                             Shell or                               Low Trading 
                               when/where                            Derogatory  Evidence of                Volume 
                               /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
           ALPINE00105522                  3rd party ‐ 
888 1243                             X
                                           ALPINE00186574 pg 4
889   1244 ALPINE00105523            X
890   1245 ALPINE00105524            X
891   1246 ALPINE00105525            X                                                                                      ALPINE00186904 pg 51
           ALPINE00105526                  ALPINE00187127 pg 4       Frequent 
                                                                     name change 
892   1247                          X                                ‐ 
                                                                     ALPINE00187
                                                                     127 pg 3
             ALPINE00105527                 ALPINE00187203 pg 4      Frequent 
                                                                     name change 
893   1248                          X                                ‐ 
                                                                     ALPINE00187
                                                                     203 pg 3
             ALPINE00105528                 3rd party ‐ 
894   1249                          X
                                            ALPINE00187434 pg 4
895   1250   ALPINE00105529         X
896   1251   ALPINE00105530         X       ALPINE00187618 pg 4
897   1252   ALPINE00105531         X                                                                                       ALPINE00187688 pg 66
898   1253   ALPINE00105532         X
899   1254   ALPINE00105533         X
900   1255   ALPINE00105534         X
             ALPINE00105537                                          Frequent 
                                                                     name change 
901   1256                          X                                ‐ 
                                                                     ALPINE00188
                                                                     052 pg 2
902   1257 ALPINE00105538           X
903   1258 ALPINE00105539           X




                                                                       40
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 41 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of   stock       Unverified    (Partial list w/ 
No.   Item # SAR Bates Stamp    incomplete  history                   Stock        promotion  Issuers        Ratio >20)        Foreign Involvement
             ALPINE00105540                                           Frequent 
                                                                      name change 
904   1259                           X                                ‐ 
                                                                      ALPINE00188
                                                                      334 pg 3
             ALPINE00105541                                           Frequent 
                                                                      name change 
905   1260                           X                                ‐ 
                                                                      ALPINE00188
                                                                      414 pg 3
             ALPINE00105542                                           Frequent 
                                                                      name change 
906   1261                           X                                ‐ 
                                                                      ALPINE00188
                                                                      499 pg 3
             ALPINE00105543                                           Frequent                                               ALPINE00188573 pg 62
                                                                      name change 
907   1262                           X                                ‐ 
                                                                      ALPINE00188
                                                                      573 pg 3
908   1263   ALPINE00105546          X
909   1264   ALPINE00105547          X
910   1265   ALPINE00105548          X                                                                                       ALPINE00188794 pg 64
911   1266   ALPINE00105549          X
912   1267   ALPINE00105550          X                                                                                       ALPINE00189021 pg 56
913   1268   ALPINE00105552          X
914   1269   ALPINE00105553          X
915   1270   ALPINE00105554          X




                                                                        41
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 42 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of   stock       Unverified    (Partial list w/ 
No.   Item # SAR Bates Stamp    incomplete  history                   Stock        promotion  Issuers        Ratio >20)        Foreign Involvement
             ALPINE00105555                 3rd party ‐               Frequent 
                                            ALPINE00189558 pg 4       name change 
916   1271                            X                               ‐ 
                                                                      ALPINE00189
                                                                      558 pg 3
917   1273   ALPINE00105557          X
918   1274   ALPINE00105558          X       ALPINE00189812 pg 4
919   1275   ALPINE00105559          X
920   1276   ALPINE00105560          X
921   1277   ALPINE00105561          X       ALPINE00190162 pg 4
             ALPINE00105562                  3rd party ‐ 
922   1278                           X
                                             ALPINE00190391 pg 4
923   1279   ALPINE00105563          X       ALPINE00190505 pg 4
924   1280   ALPINE00105564          X
925   1281   ALPINE00105565          X
926   1282   ALPINE00105566          X
             ALPINE00105567                                           Frequent 
                                                                      name change 
927   1283                           X                                ‐ 
                                                                      ALPINE00191
                                                                      023 pg 3
928   1284 ALPINE00105568            X
           ALPINE00105569                                             Frequent 
                                                                      name change 
929   1285                           X                                ‐ 
                                                                      ALPINE00191
                                                                      239 pg 3
930   1286 ALPINE00105570            X




                                                                        42
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 43 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of   stock       Unverified    (Partial list w/ 
No.   Item # SAR Bates Stamp    incomplete  history                   Stock        promotion  Issuers        Ratio >20)        Foreign Involvement
             ALPINE00105571                                           Frequent 
                                                                      name change 
931   1287                           X                                ‐ 
                                                                      ALPINE00191
                                                                      394 pg 3
932   1288   ALPINE00105572          X
933   1289   ALPINE00105573          X
934   1290   ALPINE00105575          X
935   1291   ALPINE00105576          X
936   1292   ALPINE00105577          X                                                                                       ALPINE00191953 pg 3
             ALPINE00105578                                           Frequent 
                                                                      name change 
937   1293                           X                                ‐ 
                                                                      ALPINE00192
                                                                      024 pg 3
938   1294 ALPINE00105579            X                                                                                       ALPINE00192168 pg 40
939   1295 ALPINE00105580            X
940   1296 ALPINE00105582            X
           ALPINE00105583                                             Frequent                                               ALPINE00192579 pg 63
                                                                      name change 
941   1297                           X                                ‐ 
                                                                      ALPINE00192
                                                                      579 pg 3
942   1298 ALPINE00105584            X
943   1299 ALPINE00105585            X
           ALPINE00105586                                             Frequent 
                                                                      name change 
944   1300                           X                                ‐ 
                                                                      ALPINE00192
                                                                      794 pg 2
945   1301 ALPINE00105587            X
946   1302 ALPINE00105588            X


                                                                        43
                              Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 44 of 76
                                                        SEC Exhibit 1

                               Who/what/                             Shell or                               Low Trading 
                               when/where                            Derogatory  Evidence of                Volume 
                               /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
947 1303 ALPINE00105589              X
948 1304 ALPINE00105590              X
949 1305 ALPINE00105591              X
950 1307 ALPINE00105593              X                                                                                      ALPINE00193216 pg 65
           ALPINE00105596                                            Frequent                                               ALPINE00193516 pg 64
                                                                     name change 
951   1309                          X                                ‐ 
                                                                     ALPINE00193
                                                                     516 pg 3
             ALPINE00105597                                          Frequent                                               ALPINE00193587 pg 67
                                                                     name change 
952   1310                          X                                ‐ 
                                                                     ALPINE00193
                                                                     587 pg 3
953   1311 ALPINE00105599           X
           ALPINE00105601                                            Frequent 
                                                                     name change 
954   1313                          X                                ‐ 
                                                                     ALPINE00193
                                                                     870 pg 3
955   1314 ALPINE00105602           X
           ALPINE00105603                                            Frequent 
                                                                     name change 
956   1315                          X                                ‐ 
                                                                     ALPINE00193
                                                                     991 pg 3
             ALPINE00105604                                          Frequent 
                                                                     name change 
957   1316                          X                                ‐ 
                                                                     ALPINE00194
                                                                     148 pg 3
958   1317 ALPINE00105605           X


                                                                       44
                              Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 45 of 76
                                                        SEC Exhibit 1

                               Who/what/                             Shell or                               Low Trading 
                               when/where                            Derogatory  Evidence of                Volume 
                               /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
959 1318 ALPINE00105608              X                                                                                        ALPINE00194372 pg 65
960 1319 ALPINE00105609              X
961 1320 ALPINE00105611              X
962 1321 ALPINE00105613              X
963 1322 ALPINE00105615              X
           ALPINE00105617                                            Frequent 
                                                                     name change 
964   1324                          X                                ‐ 
                                                                     ALPINE00195
                                                                     057 pg 3
             ALPINE00105618                                          Frequent 
                                                                     name change 
965   1325                          X                                ‐ 
                                                                     ALPINE00195
                                                                     136 pg 3
             ALPINE00105619                                          Frequent 
                                                                     name change 
966   1326                          X                                ‐ 
                                                                     ALPINE00195
                                                                     271 pg 3
967   1327   ALPINE00105620         X
968   1328   ALPINE00105621         X
969   1329   ALPINE00105622         X
970   1330   ALPINE00105623         X
             ALPINE00105625                                          Frequent 
                                                                     name change 
971   1332                          X                                ‐ 
                                                                     ALPINE00196
                                                                     089 pg 3
972   1333 ALPINE00105626           X
973   1334 ALPINE00105628           X
974   1335 ALPINE00105629           X


                                                                       45
                              Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 46 of 76
                                                        SEC Exhibit 1

                               Who/what/                             Shell or                               Low Trading 
                               when/where                            Derogatory  Evidence of                Volume 
                               /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
975 1336 ALPINE00105630              X
976 1337 ALPINE00105631              X
977 1338 ALPINE00105632              X
978 1339 ALPINE00105634              X
979 1340 ALPINE00105635              X
           ALPINE00105636                                            Frequent 
                                                                     name change 
980   1341                          X                                ‐ 
                                                                     ALPINE00197
                                                                     309 pg 3
981   1342   ALPINE00105637         X
982   1343   ALPINE00105638         X
983   1344   ALPINE00105639         X                                                                                       ALPINE00197648 pg 67
984   1345   ALPINE00105640         X
985   1346   ALPINE00105641         X
986   1347   ALPINE00105643         X
987   1348   ALPINE00105644         X
988   1349   ALPINE00105647         X
989   1350   ALPINE00105648         X                                                                                       ALPINE00198712 pg 68
990   1351   ALPINE00105649         X
991   1353   ALPINE00105651         X
992   1354   ALPINE00105652         X
993   1355   ALPINE00105653         X
994   1356   ALPINE00105654         X
995   1357   ALPINE00105655         X
             ALPINE00105656                                          Frequent 
                                                                     name change 
996   1358                          X                                ‐ 
                                                                     ALPINE00199
                                                                     668 pg 3
997   1359 ALPINE00105657           X



                                                                       46
                                Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 47 of 76
                                                          SEC Exhibit 1

                                 Who/what/                             Shell or                               Low Trading 
                                 when/where                            Derogatory  Evidence of                Volume 
                                 /why        Criminal or regulatory    History of   stock       Unverified    (Partial list w/ 
No.    Item # SAR Bates Stamp    incomplete  history                   Stock        promotion  Issuers        Ratio >20)        Foreign Involvement
              ALPINE00105659                                           Frequent 
                                                                       name change 
998    1360                           X                                ‐ 
                                                                       ALPINE00199
                                                                       978 pg 3
 999   1361 ALPINE00105660            X
1000   1362 ALPINE00105661            X
            ALPINE00105663                                             Frequent 
                                                                       name change 
1001   1364                           X                                ‐ 
                                                                       ALPINE00200
                                                                       635 pg 3
1002   1365 ALPINE00105664            X
            ALPINE00105665                    3rd party ‐              Frequent 
                                              ALPINE00200845 pg 4      name change 
1003   1366                           X                                ALPINE00200
                                                                       845 pg 3

1004   1367 ALPINE00105666            X
1005   1368 ALPINE00105667            X
            ALPINE00105668                    3rd party ‐ 
1006   1369                           X
                                              ALPINE00201405 pg 4
1007   1370   ALPINE00105670          X
1008   1371   ALPINE00105671          X
1009   1372   ALPINE00105672          X
1010   1373   ALPINE00105673          X
1011   1374   ALPINE00105674          X
1012   1375   ALPINE00105675          X
1013   1376   ALPINE00105676          X
1014   1377   ALPINE00105677          X
1015   1378   ALPINE00105678          X



                                                                         47
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 48 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No.  Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
            ALPINE00105679                  3rd party ‐ 
1016 1379                             X
                                            ALPINE00202706 pg 4
              ALPINE00105680                3rd party ‐                              ALPINE0020
1017   1380                           X     ALPINE00202789 pg                        2789 pg 109
                                            1049
1018   1381 ALPINE00105682            X
1019   1382 ALPINE00105685            X                                                                                      ALPINE00203339 pg 67
            ALPINE00105686                  3rd party ‐ 
1020   1383                           X
                                            ALPINE_LIT004304 pg 3
1021   1384   ALPINE00105687          X
1022   1385   ALPINE00105689          X
1023   1386   ALPINE00105690          X
1024   1388   ALPINE00105692          X     ALPINE00204079 pg 4                                                              ALPINE00204079 pg 30
1025   1389   ALPINE00105693          X
1026   1390   ALPINE00105694          X
              ALPINE00105695                                          Frequent 
                                                                      name change 
1027   1391                          X                                ‐ 
                                                                      ALPINE00204
                                                                      404 pg 3
1028   1392 ALPINE00105696           X
1029   1393 ALPINE00105697           X
            ALPINE00105698                                            Frequent 
                                                                      name change 
1030   1394                          X                                ‐ 
                                                                      ALPINE00204
                                                                      641 pg 3
1031   1395 ALPINE00105699           X




                                                                        48
                                Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 49 of 76
                                                          SEC Exhibit 1

                                 Who/what/                             Shell or                               Low Trading 
                                 when/where                            Derogatory  Evidence of                Volume 
                                 /why        Criminal or regulatory    History of   stock       Unverified    (Partial list w/ 
No.    Item # SAR Bates Stamp    incomplete  history                   Stock        promotion  Issuers        Ratio >20)        Foreign Involvement
              ALPINE00105700                 3rd party ‐               Frequent 
                                             ALPINE00204802 pg 4       name change 
1032   1396                            X                               ‐ 
                                                                       ALPINE00204
                                                                       802 pg 3
1033   1397 ALPINE00105701            X
            ALPINE00105702                                             Frequent 
                                                                       name change 
1034   1398                           X                                ‐ 
                                                                       ALPINE00205
                                                                       022 pg 3
1035   1399 ALPINE00105704            X
1036   1400 ALPINE00105705            X                                                                                       ALPINE00205761 pg 66
1037   1402 ALPINE00105707            X
            ALPINE00105710                    3rd party ‐              Frequent 
                                              ALPINE00205974 pg 4      name change 
1038   1404                           X                                ‐ 
                                                                       ALPINE00205
                                                                       974 pg 3
1039   1405   ALPINE00105713          X
1040   1406   ALPINE00105714          X
1041   1407   ALPINE00105715          X
1042   1408   ALPINE00105716          X
              ALPINE00105717                  3rd party ‐                             ALPINE0020
1043   1409                           X       ALPINE00206802 pg 4                     6802 pg 109

1044   1410 ALPINE00105719            X
            ALPINE00105720                    3rd party ‐              Frequent 
                                              ALPINE00207074 pg 4      name change 
1045   1411                           X                                ‐ 
                                                                       ALPINE00207
                                                                       074 pg 3


                                                                         49
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 50 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
 No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
1046 1412 ALPINE00105721              X
1047 1413 ALPINE00105722              X
1048 1415 ALPINE00105724              X
1049 1416 ALPINE00105725              X
1050 1417 ALPINE00105726              X
1051 1418 ALPINE00105727              X
            ALPINE00105728                                            Frequent                                               ALPINE00207932 pg 67
                                                                      name change 
1052   1419                          X                                ‐ 
                                                                      ALPINE00207
                                                                      932 pg 3
1053   1420 ALPINE00105730           X
1054   1421 ALPINE00105731           X
1055   1422 ALPINE00105732           X
            ALPINE00105734                   3rd party ‐                             ALPINE0020
1056   1423                          X       ALPINE00208685 pg 4                     8685 pg 110

1057   1424   ALPINE00105735         X
1058   1425   ALPINE00105736         X
1059   1427   ALPINE00105738         X
1060   1428   ALPINE00105739         X
1061   1429   ALPINE00105740         X                                                                                       ALPINE00209641 pg 64
              ALPINE00105745                 3rd party ‐              Frequent 
                                             ALPINE00209786 pg 4      name change 
1062   1432                          X                                ‐ 
                                                                      ALPINE00209
                                                                      786 pg 3
1063   1433 ALPINE00105746           X




                                                                        50
                                Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 51 of 76
                                                          SEC Exhibit 1

                                 Who/what/                             Shell or                               Low Trading 
                                 when/where                            Derogatory  Evidence of                Volume 
                                 /why        Criminal or regulatory    History of   stock       Unverified    (Partial list w/ 
No.    Item # SAR Bates Stamp    incomplete  history                   Stock        promotion  Issuers        Ratio >20)        Foreign Involvement
              ALPINE00105747                 3rd party ‐               Frequent 
                                             ALPINE00209938 pg 4       name change 
1064   1434                            X                               ‐ 
                                                                       ALPINE00209
                                                                       938 pg 3
1065   1435 ALPINE00105748            X
1066   1436 ALPINE00105749            X
            ALPINE00105750                    3rd party ‐                             ALPINE0021
1067   1437                           X       ALPINE00210447 pg 4                     0447 pg 109

1068   1439 ALPINE00105752            X
1069   1440 ALPINE00105754            X
1070   1441 ALPINE00105755            X
            ALPINE00105756                    3rd party ‐                             ALPINE0021
1071   1442                           X       ALPINE00211176 pg 5                     1176 pg 105

1072   1443 ALPINE00105757            X
1073   1444 ALPINE00105758            X
1074   1445 ALPINE00105759            X
            ALPINE00105760                                             Frequent 
                                                                       name change 
1075   1446                           X                                ‐ 
                                                                       ALPINE00211
                                                                       579 pg 3
1076   1447 ALPINE00105761            X
            ALPINE00105762                                             Frequent 
                                                                       name change 
1077   1448                           X                                ‐ 
                                                                       ALPINE00211
                                                                       782 pg 3
1078   1449 ALPINE00105763            X                                                                                       ALPINE00211868 pg 66



                                                                         51
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 52 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No.  Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
            ALPINE00105765                  3rd party ‐ 
1079 1450                             X
                                            ALPINE00212016 pg 4
              ALPINE00105766                                          Frequent 
                                                                      name change 
1080   1451                                                           ‐ 
                                                                      ALPINE00212
                                                                      093 pg 3
              ALPINE00105768                 3rd party ‐ 
1081   1452                          X
                                             ALPINE00212213 pg 4
1082   1453   ALPINE00105770         X                                                                                       ALPINE00212859 pg 3
1083   1454   ALPINE00105772         X
1084   1455   ALPINE00105773         X
1085   1456   ALPINE00105774         X
              ALPINE00105775                                          Frequent 
                                                                      name change 
1086   1457                          X                                ‐ 
                                                                      ALPINE00213
                                                                      424 pg 3
              ALPINE00105776                                          Frequent 
                                                                      name change 
1087   1458                          X                                ‐ 
                                                                      ALPINE00213
                                                                      503 pg 3
              ALPINE00105777                 3rd party ‐              Frequent 
                                             ALPINE00213582 pg 4      name change 
1088   1459                          X                                ‐ 
                                                                      ALPINE00213
                                                                      582 pg 3




                                                                        52
                                Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 53 of 76
                                                          SEC Exhibit 1

                                 Who/what/                             Shell or                               Low Trading 
                                 when/where                            Derogatory  Evidence of                Volume 
                                 /why        Criminal or regulatory    History of   stock       Unverified    (Partial list w/ 
No.    Item # SAR Bates Stamp    incomplete  history                   Stock        promotion  Issuers        Ratio >20)        Foreign Involvement
              ALPINE00105778                                           Frequent 
                                                                       name change 
1089   1460                           X                                ‐ 
                                                                       ALPINE00213
                                                                       662 pg 3
1090   1462 ALPINE00105780            X                                                                                       ALPINE00213816 pg 18
1091   1463 ALPINE00105782            X
1092   1464 ALPINE00105783            X
            ALPINE00105784                                             Frequent 
                                                                       name change 
1093   1465                           X                                ‐ 
                                                                       ALPINE00214
                                                                       343 pg 3
1094   1466 ALPINE00105785            X
1095   1467 ALPINE00105786            X
            ALPINE00105787                                             Frequent                                               ALPINE00214933 pg 64
                                                                       name change 
1096   1468                           X                                ‐ 
                                                                       ALPINE00214
                                                                       933 pg 3
1097   1469   ALPINE00105789          X
1098   1470   ALPINE00105790          X
1099   1472   ALPINE00105792          X                                                                                       ALPINE00215703 pg 5
1100   1473   ALPINE00105793          X
1101   1474   ALPINE00105795          X
1102   1477   ALPINE00105947          X
1103   1478   ALPINE00105948          X
1104   1479   ALPINE00106026          X
1105   1480   ALPINE00106102          X
1106   1481   ALPINE00106256          X
1107   1482   ALPINE00106331          X
1108   1483   ALPINE00106332          X


                                                                         53
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 54 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
 No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
1109 1484 ALPINE00106482              X
1110 1485 ALPINE00106556              X
1111 1486 ALPINE00106607              X
1112 1488 ALPINE00106839              X
1113 1490 ALPINE00106991              X
1114 1491 ALPINE00107068              X
            ALPINE00107069                                            Frequent 
                                                                      name change 
1115   1492                          X                                ‐ 
                                                                      ALPINE00172
                                                                      042 pg 3
              ALPINE00107222                 3rd party ‐ 
1116   1493                          X
                                             ALPINE00195484 pg 4
1117   1495   ALPINE00107299         X
1118   1496   ALPINE00107383         X
1119   1497   ALPINE00107458         X                                                                                       ALPINE00171745 pg 65
1120   1499   ALPINE00107611         X
1121   1500   ALPINE00107744         X
1122   1501   ALPINE00107745         X
1123   1502   ALPINE00107824         X
1124   1503   ALPINE00107825         X
              ALPINE00107826                                          Frequent 
                                                                      name change 
1125   1504                          X                                ‐ 
                                                                      ALPINE00170
                                                                      491 pg 3
1126   1505   ALPINE00107909         X
1127   1506   ALPINE00107910         X
1128   1507   ALPINE00108094         X
1129   1508   ALPINE00108172         X
1130   1509   ALPINE00108173         X
1131   1510   ALPINE00108252         X


                                                                        54
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 55 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
 No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
1132 1511 ALPINE00108405              X
1133 1512 ALPINE00108406              X
1134 1513 ALPINE00108563              X
1135 1514 ALPINE00108564              X
1136 1516 ALPINE00108798              X
1137 1517 ALPINE00108877              X
1138 1518 ALPINE00108960              X
1139 1519 ALPINE00109043              X
1140 1520 ALPINE00109101              X
1141 1521 ALPINE00109102              X
1142 1522 ALPINE00109235              X
            ALPINE00109467                                            Frequent 
                                                                      name change 
1143   1523                          X                                ‐ 
                                                                      ALPINE00200
                                                                      474 pg 3
1144   1524   ALPINE00109468         X
1145   1525   ALPINE00109543         X
1146   1526   ALPINE00109682         X
1147   1527   ALPINE00109683         X
1148   1528   ALPINE00109840         X
1149   1529   ALPINE00109918         X
1150   1531   ALPINE00109994         X
1151   1533   ALPINE00110233         X
1152   1534   ALPINE00110312         X
1153   1535   ALPINE00110393         X
1154   1536   ALPINE00110473         X
1155   1537   ALPINE00110550         X
1156   1538   ALPINE00110615         X




                                                                        55
                                Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 56 of 76
                                                          SEC Exhibit 1

                                 Who/what/                             Shell or                               Low Trading 
                                 when/where                            Derogatory  Evidence of                Volume 
                                 /why        Criminal or regulatory    History of   stock       Unverified    (Partial list w/ 
No.    Item # SAR Bates Stamp    incomplete  history                   Stock        promotion  Issuers        Ratio >20)        Foreign Involvement
              ALPINE00110693                 3rd party ‐               Frequent 
                                             ALPINE00205439 pg 4       name change 
1157   1539                            X                               ‐ 
                                                                       ALPINE00205
                                                                       439 pg 3
1158   1540 ALPINE00110769            X
1159   1541 ALPINE00110831            X
1160   1542 ALPINE00110907            X
            ALPINE00110908                                             Frequent                                               ALPINE00169440 pg 69
                                                                       name change 
1161   1543                           X                                ‐ 
                                                                       ALPINE00169
                                                                       440 pg 3
1162   1544   ALPINE00111043          X
1163   1545   ALPINE00111044          X
1164   1546   ALPINE00111125          X
1165   1547   ALPINE00111280          X
1166   1548   ALPINE00111354          X
1167   1549   ALPINE00111431          X
1168   1550   ALPINE00111432          X
              ALPINE00111565                  3rd party ‐              Frequent 
                                              ALPINE00185864 pg 4      name change 
1169   1551                           X                                ‐ 
                                                                       ALPINE00185
                                                                       864 pg 3
1170   1553 ALPINE00111703            X
1171   1554 ALPINE00111704            X
            ALPINE00111781                                             Frequent 
                                                                       name change 
1172   1555                           X                                ‐ 
                                                                       ALPINE00181
                                                                       421 pg 3


                                                                         56
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 57 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
 No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
1173 1556 ALPINE00111941              X
            ALPINE00111942                                            Frequent 
                                                                      name change 
1174   1557                          X                                ‐ 
                                                                      ALPINE00172
                                                                      118 pg 3
1175   1558   ALPINE00112016         X
1176   1560   ALPINE00112252         X
1177   1561   ALPINE00112253         X
1178   1562   ALPINE00112374         X
1179   1563   ALPINE00112450         X
              ALPINE00112524                                          Frequent                                               ALPINE00205145 pg 65
                                                                      name change 
1180   1564                          X                                ‐ 
                                                                      ALPINE00205
                                                                      145 pg 3
1181   1565   ALPINE00112591         X
1182   1566   ALPINE00112592         X
1183   1567   ALPINE00112639         X
1184   1568   ALPINE00112800         X
1185   1569   ALPINE00112877         X                                                                                       ALPINE00186828 pg 69
1186   1570   ALPINE00112878         X
1187   1574   ALPINE00113197         X
1188   1576   ALPINE00113429         X
1189   1577   ALPINE00113506         X
1190   1578   ALPINE00113583         X
1191   1580   ALPINE00113740         X
1192   1581   ALPINE00113816         X
1193   1582   ALPINE00113889         X
1194   1583   ALPINE00113890         X
1195   1584   ALPINE00113968         X
1196   1585   ALPINE00114068         X       ALPINE00216440 pg 45                                                            ALPINE00216440 pg 9


                                                                        57
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 58 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                                  Low Trading 
                                when/where                            Derogatory  Evidence of                   Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified       (Partial list w/ 
No.  Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers            Ratio >20)        Foreign Involvement
            ALPINE00114071                  ALPINE_LIT080878 pg 3                                                                 ALPINE_LIT080956 pg 1; 
1197 1586                                                                                                                         ALPINE_LIT080878 pg 2

1198   1587   ALPINE00114072         X                                                                                          ALPINE00216510 pg 50
1199   1589   ALPINE00114074         X                                                                                          ALPINE00216637 pg 9
1200   1590   ALPINE00114075         X                                                                                          ALPINE00216659 pg 61
1201   1591   ALPINE00114076         X       ALPINE00216724 pg 4
1202   1594   ALPINE00114080         X                                                                                          ALPINE00221560 pg 52
1203   1595   ALPINE00114081         X                                                                                          ALPINE00217006 pg 12
1204   1596   ALPINE00114082         X                                                                                          ALPINE00217019 pg 6
1205   1598   ALPINE00114084         X                                                                                          ALPINE00154625 pg 5
              ALPINE00114085                 3rd party ‐                                                                        ALPINE_LIT081257 pg 1
1206   1599
                                             ALPINE_LIT081198 pg 3
1207   1600 ALPINE00114086           X                                                                                          ALPINE00217099 pg 7
            ALPINE00114087                   3rd parties ‐                                                                      ALPINE00217154 pg 6; 
1208   1601                          X
                                             ALPINE00217154 pg 4                                                                ALPINE00217154 pg 3
1209   1602 ALPINE00114088           X                                                                                          ALPINE00217299 pg 7
1210   1604 ALPINE00114090           X                                                                                          ALPINE00217383 pg 15
            ALPINE00114091                                                                                                      ALPINE00217413 pg 3
1211   1605                          X
1212   1606 ALPINE00114092           X                                                                                          ALPINE00217444 pg 15
            ALPINE00114094                                                                     Current info 
                                                                                               not available 
1213   1607                          X                                                         ‐ 
                                                                                               ALPINE0022
                                                                                               1822 pg 2
1214   1608 ALPINE00114095           X                                                                                          ALPINE00217462 pg 7
            ALPINE00114097                                                                                                      ALPINE00217538 pg 6; 
1215   1610                          X
                                                                                                                                ALPINE00217538 pg 56
              ALPINE00114098                 3rd party ‐                                                                        ALPINE00217621 pg 12
1216   1611                          X
                                             ALPINE00217621 pg 4
1217   1612 ALPINE00114099           X                                                                                          ALPINE00217740 pg 6


                                                                        58
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 59 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
 No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
1218 1613 ALPINE00114100                    ALPINE_LIT080581 pg 3                                                              ALPINE_LIT080633 pg 1
1219 1615 ALPINE00114106              X                                                                                        ALPINE00217790 pg 7
1220 1616 ALPINE00114107              X                                                                                        ALPINE00217810 pg 7
1221 1617 ALPINE00114108              X                                                                                        ALPINE00217879 pg 11
            ALPINE00114109                  3rd party ‐ 
1222 1618                             X
                                            ALPINE_LIT080240 pg 4
1223   1619 ALPINE00114110                  ALPINE_LIT081757 pg 3                                                           ALPINE_LIT081757 pg 1
1224   1620 ALPINE00114111            X                                                                                     ALPINE00217921 pg 9
            ALPINE00114112                  ALPINE_LIT080825 pg 3     Shell ‐                                               ALPINE_LIT080855 pg 1
1225   1621                                                           ALPINE_LIT0
                                                                      80825 pg 2
1226   1622 ALPINE00114114           X                                                                                      ALPINE00217972 pg 6
1227   1623 ALPINE00114115           X                                                                                      ALPINE00218043 pg 7
            ALPINE00114116                                                              ALPINE0021                          ALPINE00218109 pg 5
1228   1624                          X
                                                                                        8109 pg 28
1229   1625 ALPINE00114117           X                                                                                      ALPINE00218177 pg 2
1230   1626 ALPINE00114118           X                                                                                      ALPINE00218220 pg 12
            ALPINE00114119                   ALPINE_LIT080436 pg 3 Former shell ‐                                           ALPINE_LIT080478 pg 1
1231   1627                                                        ALPINE_LIT0
                                                                   80436 pg 2
1232   1629   ALPINE00114122         X                                                                                      ALPINE00218245 pg 11
1233   1630   ALPINE00114123         X                                                                                      ALPINE00218310 pg 9
1234   1632   ALPINE00114125         X                                                                                      ALPINE00218366 pg 32
1235   1633   ALPINE00114126         X       ALPINE00218402 pg 40                                                           ALPINE00218402 pg 40
1236   1634   ALPINE00114127         X                                                                                      ALPINE00218442 pg 29
1237   1635   ALPINE00114128                 ALPINE_LIT081280 pg 3                                                          ALPINE_LIT081351 pg 1
1238   1639   ALPINE00114132         X       ALPINE00218531 pg 4
1239   1640   ALPINE00114134         X                                                                                      ALPINE00218547 pg 9
              ALPINE00114135                                          Former shell ‐                                        ALPINE00218606 pg 7
1240   1641                          X                                ALPINE00218
                                                                      606 pg 13
1241   1642 ALPINE00114136           X                                                                                      ALPINE00218621 pg 8


                                                                        59
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 60 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
 No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
1242 1643 ALPINE00114137              X                                                                                        ALPINE00218670 pg 7
1243 1646 ALPINE00114141              X                                                                                        ALPINE00218775 pg 5
1244 1647 ALPINE00114142              X                                                                                        ALPINE_LIT081847 pg 1
1245 1648 ALPINE00114143              X                                                                                        ALPINE00218823 pg 6
1246 1649 ALPINE00114144              X                                                                                        ALPINE00218823 pg 8
            ALPINE00114148                  ALPINE00218930 pg 42                                                               ALPINE00218930 pg 3, 6
1247 1652                             X
1248   1653   ALPINE00114149                 ALPINE_LIT081080 pg 3                                                          ALPINE_LIT081174 pg 1
1249   1654   ALPINE00114150         X                                                                                      ALPINE00218983 pg 12
1250   1655   ALPINE00114151         X                                                                                      ALPINE00219011 pg 27
1251   1657   ALPINE00114153         X
1252   1658   ALPINE00114155         X                                                                                      ALPINE00217879 pg 12
              ALPINE00114156                                          Frequent                                              ALPINE00218177 pg 5
                                                                      name change 
1253   1659                          X                                ‐ 
                                                                      ALPINE00218
                                                                      177 pg 3
1254   1660 ALPINE00114157                   ALPINE_LIT081374 pg 3                                                          ALPINE_LIT081435 pg 1
1255   1663 ALPINE00114160           X                                                                                      ALPINE00216440 pg 6
            ALPINE00114161                   3rd party ‐                                                                    ALPINE00219262 pg 5
1256   1664                          X
                                             ALPINE00219262 pg 7
1257   1666 ALPINE00114163           X                                                                                      ALPINE00219318 pg 8
            ALPINE00114165                                                                                                  ALPINE00219380 pg 5; 
1258   1668                          X
                                                                                                                            ALPINE00219380 pg 3
              ALPINE00114166                                          Former shell ‐ 
1259   1669                          X                                ALPINE00219
                                                                      482 pg 8
1260   1670 ALPINE00114167                                                                                                  ALPINE00219509 pg 10
1261   1672 ALPINE00114169           X
            ALPINE00114171                   ALPINE00219627 pg 4      Former shell ‐                                        ALPINE00219627 pg 33
1262   1674                          X                                ALPINE00219
                                                                      627 pg 3


                                                                        60
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 61 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
 No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
1263 1675 ALPINE00114172                                                                                                       ALPINE00219661 pg 6
1264 1677 ALPINE00114174             X                                                                                         ALPINE00219713 pg 19
1265 1680 ALPINE00114177             X                                                                                         ALPINE00219773 pg 5
1266 1682 ALPINE00114179             X                                                                                         ALPINE00219863 pg 6
1267 1683 ALPINE00114180             X                                                                                         ALPINE00219927 pg 10
1268 1685 ALPINE00114182             X                                                                                         ALPINE00220000 pg 7
1269 1687 ALPINE00114184             X                                                                                         ALPINE00220021 pg 3
1270 1688 ALPINE00114185             X
            ALPINE00114186                                            Former shell ‐ 
1271 1689                            X                                ALPINE00220
                                                                      081 pg 7
1272   1690   ALPINE00114187         X                                                                                      ALPINE00220091 pg 6
1273   1694   ALPINE00114191         X                                                                                      ALPINE00220212 pg 12
1274   1695   ALPINE00114192         X                                                                                      ALPINE00220247 pg 7
1275   1696   ALPINE00114193         X                                                                                      ALPINE00220255 pg 7
1276   1698   ALPINE00114195         X                                                                                      ALPINE00217006 pg 12
              ALPINE00114197                 3rd party ‐                                                                    ALPINE00220402 pg 7
1277   1700                          X
                                             ALPINE00220402 pg 4
              ALPINE00114198                                          Shell ‐                                               ALPINE00220480 pg 12
1278   1701                          X                                ALPINE00220
                                                                      480 pg 3
              ALPINE00114200                                          Shell ‐ 
1279   1702                          X                                ALPINE00220
                                                                      504 pg 7
1280   1703 ALPINE00114201           X                                                                                      ALPINE00220514 pg 9
1281   1704 ALPINE00114202           X                                                                                      ALPINE00220582 pg 7
            ALPINE00114203                   3rd party ‐                                                                    ALPINE00220595 pg 6
1282   1705                          X
                                             ALPINE00220595 pg 6
1283   1707 ALPINE00114205           X                                                                                      ALPINE00220666 pg 7
1284   1708 ALPINE00114206           X                                                                                      ALPINE00220732 pg 7




                                                                        61
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 62 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                                  Low Trading 
                                when/where                            Derogatory  Evidence of                   Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified       (Partial list w/ 
No.  Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers            Ratio >20)        Foreign Involvement
            ALPINE00114207                                            Delisted ‐                                                  ALPINE00220744 pg 17
1285 1709                            X                                ALPINE00220
                                                                      744 pg 4
1286   1710 ALPINE00114208           X                                                                                         ALPINE00220779 pg 8
1287   1711 ALPINE00114209           X                                                                                         ALPINE00220854 pg 9
            ALPINE00114210                                            Shell ‐ 
1288   1712                          X                                ALPINE00220
                                                                      903 pg 9
              ALPINE00114211                                          Frequent                                                 ALPINE00220913 pg 4
                                                                      name change 
1289   1713                          X                                ‐ 
                                                                      ALPINE00220
                                                                      913 pg 1
1290   1714   ALPINE00114212         X       ALPINE_LIT080359 pg 3                                                             ALPINE_LIT080413 pg 1
1291   1715   ALPINE00114213         X                                                                                         ALPINE00220966 pg 6
1292   1716   ALPINE00114215         X                                                                                         ALPINE00221083 pg 6
1293   1717   ALPINE00114216         X       ALPINE00221135 pg 4                                                               ALPINE00221135 pg 15
1294   1718   ALPINE00114217         X                                                                                         ALPINE00221151 pg 9
1295   1719   ALPINE00114218         X                                                                                         ALPINE00221215 pg 6
              ALPINE00114219                                          Frequent                                                 ALPINE00221264 pg 6
                                                                      name change 
1296   1720                          X                                ‐ 
                                                                      ALPINE00221
                                                                      264 pg 3
              ALPINE00114221                                                                   Current info                    ALPINE00221328 pg 9
                                                                                               not available 
1297   1722                          X                                                         ‐ 
                                                                                               ALPINE0022
                                                                                               1328 pg 8
1298   1723 ALPINE00114222                   ALPINE_LIT081515 pg 3                                                             ALPINE_LIT081683 pg 1
            ALPINE00114223                   3rd party ‐                                                                       ALPINE00221356 pg 7
1299   1724
                                             ALPINE00221356 pg 4


                                                                        62
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 63 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                                  Low Trading 
                                when/where                            Derogatory  Evidence of                   Volume 
                                /why        Criminal or regulatory    History of   stock       Unverified       (Partial list w/ 
No.  Item # SAR Bates Stamp     incomplete  history                   Stock        promotion  Issuers           Ratio >20)        Foreign Involvement
            ALPINE00114224                                            Shell ‐ 
1300 1725                            X                                ALPINE00221
                                                                      458 pg 3
              ALPINE00114225                                          Frequent                                                  ALPINE00221488 pg 7
                                                                      name change 
1301   1726                          X                                ‐ 
                                                                      ALPINE00221
                                                                      488 pg 3
1302   1727 ALPINE00114226           X                                                                                          ALPINE00219863 pg 6
1303   1728 ALPINE00114227           X                                                                                          ALPINE00221560 pg 6
            ALPINE00114229                                                                                                      ALPINE00221612 pg 6;  
1304   1729                          X
                                                                                                                                ALPINE00221612 pg 11
              ALPINE00114230                                          Shell ‐                                                   ALPINE00221654 pg 7
1305   1730                          X                                ALPINE00221
                                                                      654 pg 14
              ALPINE00114233                                          Shell ‐                                                   ALPINE00221694 pg 8
1306   1733                          X                                ALPINE00221
                                                                      694 pg 3
              ALPINE00114234                                          Frequent                                                  ALPINE00221769 pg 5
                                                                      name change 
1307   1734                          X                                ‐ 
                                                                      ALPINE00221
                                                                      769 pg 3
              ALPINE00114235                                                                   Current info                     ALPINE00221822 pg 3
                                                                                               not available 
1308   1735                          X                                                         ‐ 
                                                                                               ALPINE0022
                                                                                               1822 pg 2
1309   1736 ALPINE00114236           X                                                                                          ALPINE00221829 pg 9
1310   1738 ALPINE00114238           X                                                                                          ALPINE00221845 pg 9




                                                                        63
                                Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 64 of 76
                                                          SEC Exhibit 1

                                 Who/what/                             Shell or                               Low Trading 
                                 when/where                            Derogatory  Evidence of                Volume 
                                 /why        Criminal or regulatory    History of   stock       Unverified    (Partial list w/ 
No.    Item # SAR Bates Stamp    incomplete  history                   Stock        promotion  Issuers        Ratio >20)        Foreign Involvement
              ALPINE00114240                                           Frequent                                                 ALPINE00221884 pg 6
                                                                       name change 
1311   1740                           X                                ‐ 
                                                                       ALPINE00221
                                                                       884 pg 3
1312   1743   ALPINE00114243                                                                                                 ALPINE_LIT080558 pg 1
1313   1744   ALPINE00114245          X                                                                                      ALPINE00221955 pg 9
1314   1746   ALPINE00114272          X       ALPINE00259913 pg 3
1315   1750   ALPINE00114293                  ALPINE00242831 pg 3
1316   1751   ALPINE00114302                  ALPINE00247310 pg 3
1317   1752   ALPINE00114308                  ALPINE00300774 pg 3
1318   1755   ALPINE00114321          X                                                                                      ALPINE00247576 pg 6
1319   1756   ALPINE00114322          X                                                                                      ALPINE00151497 pg 7
              ALPINE00114323                                                        ALPINE0029
1320   1757
                                                                                    1825 pg 62
1321   1758   ALPINE00114326          X       ALPINE00151561 pg 5                                                            ALPINE00151561 pg 83
1322   1759   ALPINE00114327          X       ALPINE00247745 pg 4                                                            ALPINE00247745 pg 7
1323   1760   ALPINE00114331          X                                                                                      ALPINE00151671 pg 5
1324   1761   ALPINE00114332          X                                                                                      ALPINE00247804 pg 6
              ALPINE00114335                  ALPINE00151732 pg 4                                                            ALPINE00151732 pg 3, 
1325   1762                           X
                                                                                                                             14
1326   1763 ALPINE00114337            X                                                                                      Subaccount holder  ‐ 9
1327   1764 ALPINE00114340                                                                                                   ALPINE00292734 pg 5 
            ALPINE00114342                                                                                                   ALPINE00247957 pg 3, 
1328   1765                           X
                                                                                                                             15
1329   1766 ALPINE00114347                                                                                                   ALPINE00292878 pg 2
1330   1767 ALPINE00114350                                                                                                   ALPINE00293112 pg 3
1331   1768 ALPINE00114352                                                                                                   ALPINE00293234 pg 6
            ALPINE00114357                    3rd party ‐                                                                    ALPINE00152025 pg 9
1332   1769                           X
                                              ALPINE00152025 pg 3
              ALPINE00114360                                                                                  ALPINE002938
1333   1771
                                                                                                              30 pg 6


                                                                         64
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 65 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
 No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
1334 1772 ALPINE00114362                                                                                                       ALPINE00293915 pg 11
1335 1773 ALPINE00114363                                                                                                       ALPINE00294029 pg 3
            ALPINE00114364                                                                                                     ALPINE00294164 pg 2, 5
1336 1774
              ALPINE00114369                                                                                                ALPINE00152138 pg 7; 
1337   1775                          X
                                                                                                                            ALPINE00152138 pg 3
              ALPINE00114373                 ALPINE00248193 pg 4                                                            ALPINE00248193 pg 13;  
1338   1776                          X
                                                                                                                            ALPINE00248193 pg 3
1339   1777 ALPINE00114376                                                                                                  ALPINE00294432 pg 5
1340   1778 ALPINE00114377                                                                                                  ALPINE00248348 pg 8
            ALPINE00114379                   ALPINE00248416 pg 4                                                            ALPINE00248416 pg 7;  
1341   1780                          X                                                                                      ALPINE00248416 pg 19; 
                                                                                                                            ALPINE00248416 pg 26
              ALPINE00114380                 ALPINE00152350 pg 4      Frequent                                               pg 3, 7
                                                                      name change 
1342   1781                          X                                ‐ 
                                                                      ALPINE00152
                                                                      350 pg 3
1343   1782 ALPINE00114381                   ALPINE00294656 pg 3                                                            ALPINE00294656  pg 6
1344   1783 ALPINE00114387                   ALPINE00295197 pg 3                                                            ALPINE00295197 pg 8
1345   1784 ALPINE00114389                                                                                                  ALPINE00295399 pg 8
            ALPINE00114391                                                                                                  ALPINE00295587 pg 5;  
1346   1785
                                                                                                                            ALPINE00295587 pg 2
              ALPINE00114393                 ALPINE00152417 pg 4                                                            ALPINE00152417 pg 3, 7
1347   1786                          X
              ALPINE00114394                                                                                                ALPINE00152502 pg 6; 
1348   1787                          X
                                                                                                                            ALPINE00152502 pg 3
              ALPINE00114399                                                         ALPINE0029                             ALPINE00295988 pg 6
1349   1788                                                                          5988 pg 7, 
                                                                                     111
              ALPINE00114404                                                                                                ALPINE00248694 pg 6, 8
1350   1789                          X


                                                                        65
                                Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 66 of 76
                                                          SEC Exhibit 1

                                 Who/what/                             Shell or                               Low Trading 
                                 when/where                            Derogatory  Evidence of                Volume 
                                 /why        Criminal or regulatory    History of   stock       Unverified    (Partial list w/ 
No.    Item # SAR Bates Stamp    incomplete  history                   Stock        promotion  Issuers        Ratio >20)        Foreign Involvement
              ALPINE00114405                 ALPINE00248750 pg 5       Frequent                                                 ALPINE00248750 pg 15
                                                                       name change 
1351   1790                                                            ‐ 
                                                                       ALPINE00248
                                                                       750 pg 3
              ALPINE00114407                                                                                                 ALPINE00296317 pg 8; 
1352   1791
                                                                                                                             ALPINE00296317 pg 86
              ALPINE00114409                                                                                  ALPINE002965
1353   1792
                                                                                                              10 pg 6
              ALPINE00114411                                                        ALPINE0029                               ALPINE00296718 pg 7
1354   1793
                                                                                    6718 pg 87
              ALPINE00114413                                                                                                 ALPINE00248911 pg 6, 
1355   1794                           X                                                                                      10

              ALPINE00114416                                                                                                 ALPINE00297063 pg 11, 
1356   1795                                                                                                                  16

              ALPINE00114417                  ALPINE00297149 pg 7                                                            ALPINE00297149 pg 6, 
1357   1796                                                                                                                  10

              ALPINE00114418                                                                                                 ALPINE00152725 pg 11, 
1358   1797                           X                                                                                      16 ; ALPINE00152725 pg 
                                                                                                                             40
1359   1798 ALPINE00114419            X       ALPINE00152792 pg 4                                                            ALPINE00152792 pg 7
1360   1799 ALPINE00114423            X                                                                                      ALPINE00297374 pg 5
1361   1800 ALPINE00114425                                                                                                   ALPINE00249071 pg 6
            ALPINE00114429                                                                                                   ALPINE_LIT166151 pg 7;  
1362   1801                           X                                                                                      ALPINE_LIT166151 pg 10




                                                                         66
                                Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 67 of 76
                                                          SEC Exhibit 1

                                 Who/what/                             Shell or                               Low Trading 
                                 when/where                            Derogatory  Evidence of                Volume 
                                 /why        Criminal or regulatory    History of   stock       Unverified    (Partial list w/ 
No.    Item # SAR Bates Stamp    incomplete  history                   Stock        promotion  Issuers        Ratio >20)        Foreign Involvement
              ALPINE00114433                                           Frequent                                                 ALPINE00249163 pg 5
                                                                       name change 
1363   1802                           X                                ‐ 
                                                                       ALPINE00249
                                                                       163 pg 2
              ALPINE00114435                                                                                                 ALPINE00152893 pg 7;  
1364   1803                           X
                                                                                                                             ALPINE00152893 pg 10
1365   1804 ALPINE00114438                                                                                                   ALPINE00249229 pg 6
            ALPINE00114439                                                          ALPINE0029                               ALPINE00298240 pg 5
1366   1805                           X
                                                                                    8240 pg 59
              ALPINE00114440                                                                                                 ALPINE00152960 pg 8, 9
1367   1806                           X

              ALPINE00114445                                                                                                 ALPINE00298550 pg 6, 
1368   1808
                                                                                                                             10
1369   1809 ALPINE00114446                                                                                                   ALPINE00298609 pg 13
            ALPINE00114451                                                                                                   ALPINE00153140 pg 7;  
1370   1811                           X
                                                                                                                             ALPINE00153140 pg 10
              ALPINE00114455                                                                                                 ALPINE00153328 pg 7, 
1371   1812                           X                                                                                      12;  ALPINE00153328 pg 
                                                                                                                             19
              ALPINE00114458                                                                                                 ALPINE00249384 pg 4, 
1372   1813                           X
                                                                                                                             15
1373   1814 ALPINE00114461                                                                                                   ALPINE00299443 pg 7
            ALPINE00114463                                                                                                   ALPINE00299714 pg 5;  
1374   1815                           X
                                                                                                                             ALPINE00299714 pg 2;
              ALPINE00114465                  ALPINE00249643 pg 4                                                            ALPINE00249643 pg 8, 
1375   1816                           X
                                                                                                                             11
              ALPINE00114467                  ALPINE00153494 pg 4                                                            ALPINE00153494 pg 7, 
1376   1817                           X
                                                                                                                             10




                                                                         67
                                Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 68 of 76
                                                          SEC Exhibit 1

                                 Who/what/                             Shell or                                  Low Trading 
                                 when/where                            Derogatory  Evidence of                   Volume 
                                 /why        Criminal or regulatory    History of  stock        Unverified       (Partial list w/ 
No.    Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers            Ratio >20)        Foreign Involvement
              ALPINE00114468                                                                                                       ALPINE00153561 pg 3, 
                                                                                                                                   24;  ALPINE00153561 pg 
1377   1818                           X                                                                                            97;  ALPINE00153561 pg 
                                                                                                                                   139;

1378   1819 ALPINE00114469                                                                                                       ALPINE00299798 pg 2
            ALPINE00114471                                                                                                       ALPINE00299883 pg 6, 
1379   1820
                                                                                                                                 10
              ALPINE00114473                                                                                                     ALPINE00300044 pg 11;  
1380   1821
                                                                                                                                 ALPINE00300044 pg 51
              ALPINE00114475                  ALPINE00249815 pg 4                                                                ALPINE00249815 pg 6;  
1381   1822                           X
                                                                                                                                 ALPINE00249815 pg 9
              ALPINE00114518                  ALPINE00276648 pg 4      2007 trading 
                                                                       suspension ‐ 
1382   1825
                                                                       ALPINE00276
                                                                       648 pg 4
1383   1826 ALPINE00114519            X       ALPINE_LIT071400 pg 4
1384   1827 ALPINE00114520            X       ALPINE_LIT071225 pg 4
            ALPINE00117932                    ALPINE00226337 pg 3                               Website not 
                                                                                                functioning ‐ 
1385   1828
                                                                                                ALPINE0022
                                                                                                6337 pg 2
1386   1829 ALPINE00118132                    ALPINE00242023 pg 3
            ALPINE00118261                    ALPINE00288660 pg 3      2007 trading 
                                                                       suspension ‐ 
1387   1830
                                                                       ALPINE00288
                                                                       660 pg 3
1388   1832 ALPINE00118371            X       ALPINE00155993 pg 4
1389   1835 ALPINE00118629            X       ALPINE00158980 pg 4




                                                                         68
                                Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 69 of 76
                                                          SEC Exhibit 1

                                 Who/what/                             Shell or                                   Low Trading 
                                 when/where                            Derogatory  Evidence of                    Volume 
                                 /why        Criminal or regulatory    History of  stock        Unverified        (Partial list w/ 
No.    Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers             Ratio >20)        Foreign Involvement
              ALPINE00118891                 ALPINE00228073 pg 3                                Website not 
                                                                                                functioning ‐ 
1390   1836
                                                                                                ALPINE0022
                                                                                                8073 pg 2
1391   1837 ALPINE00119142                    ALPINE00241445 pg 3
1392   1839 ALPINE00119361            X       ALPINE00166428 pg 4
            ALPINE00119426                    ALPINE00228902 pg 3                                Website not 
                                                                                                 functioning ‐ 
1393   1840
                                                                                                 ALPINE0022
                                                                                                 8902 pg 2
              ALPINE00119541                  ALPINE00166644 pg 2      Caveat 
                                                                       emptor 
1394   1841                           X                                status ‐ 
                                                                       ALPINE00166
                                                                       644 pg 2
              ALPINE00119666                  ALPINE00235732 pg 3                                Website not 
                                                                                                 functioning ‐ 
1395   1842
                                                                                                 ALPINE0023
                                                                                                 5732 pg 2
1396   1843 ALPINE00119795            X       ALPINE00159713 pg 4
1397   1845 ALPINE00120010            X       ALPINE00157960 pg 4
1398   1846 ALPINE00120247                    ALPINE00237591 pg 3
            ALPINE00120248                    3rd parties ‐            2007 trading 
                                              ALPINE00276710 pg 3      suspension ‐ 
1399   1847                           X
                                                                       ALPINE00276
                                                                       710 pg 3
1400   1849 ALPINE00120412            X       ALPINE00155850 pg 4
1401   1853 ALPINE00120847            X       ALPINE00154926 pg 4
1402   1854 ALPINE00120932            X




                                                                         69
                                Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 70 of 76
                                                          SEC Exhibit 1

                                 Who/what/                             Shell or                                   Low Trading 
                                 when/where                            Derogatory  Evidence of                    Volume 
                                 /why        Criminal or regulatory    History of  stock        Unverified        (Partial list w/ 
No.    Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers             Ratio >20)        Foreign Involvement
              ALPINE00121231                 ALPINE00239959 pg 3                                Website not 
                                                                                                functioning ‐ 
1403   1856
                                                                                                ALPINE0023
                                                                                                9959 pg 2
1404   1857 ALPINE00121448            X       ALPINE00156111 pg 4
            ALPINE00121641                    ALPINE00231101 pg 3                                Website not 
                                                                                                 functioning ‐ 
1405   1858
                                                                                                 ALPINE0023
                                                                                                 1101 pg 2
              ALPINE00121847                  ALPINE00226076 pg 3      2007 trading              Website not 
                                                                       suspension ‐              functioning ‐ 
1406   1861
                                                                       ALPINE00226               ALPINE0022
                                                                       076 pg 3                  6076 pg 2
1407   1863 ALPINE00122095            X       ALPINE00162835 pg 4
1408   1864 ALPINE00122156            X       ALPINE00167023 pg 4
            ALPINE00122219                    ALPINE00238236 pg 3                                Website not 
                                                                                                 functioning ‐ 
1409   1865
                                                                                                 ALPINE0023
                                                                                                 8236 pg 2
1410   1866 ALPINE00122283            X       ALPINE00164094 pg 4
            ALPINE00122343                    ALPINE00244237 pg 3                                Website not 
                                                                                                 functioning ‐ 
1411   1867
                                                                                                 ALPINE0024
                                                                                                 4238 pg 2
              ALPINE00122532                  3rd parties ‐            2007 trading 
                                              ALPINE00276788 pg 3      suspension ‐ 
1412   1869
                                                                       ALPINE00276
                                                                       788 pg 3
1413   1871 ALPINE00122656            X       ALPINE00157366 pg 3




                                                                         70
                                Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 71 of 76
                                                          SEC Exhibit 1

                                 Who/what/                               Shell or                                   Low Trading 
                                 when/where                              Derogatory  Evidence of                    Volume 
                                 /why        Criminal or regulatory      History of    stock      Unverified        (Partial list w/ 
No.    Item # SAR Bates Stamp    incomplete  history                     Stock         promotion  Issuers           Ratio >20)        Foreign Involvement
              ALPINE00122775                 Criminal or regulatory      trading                  Website not 
                                             history of an individual    suspension ‐             functioning ‐ 
1414   1872
                                             or entity is missing        ALPINE00276              ALPINE0027
                                                                         839 pg 3                 6839 pg 2
1415   1873 ALPINE00123003             X       ALPINE00164217 pg 4
            ALPINE00123125                     ALPINE00234609 pg 3                                 Website not 
                                                                                                   functioning ‐ 
1416   1874
                                                                                                   ALPINE0023
                                                                                                   4609 pg 2
1417   1877 ALPINE00123527             X       ALPINE00156665 pg 4
            ALPINE00124019                                                                                          ALPINE002560
1418   1879
                                                                                                                    78 pg 5
1419   1880   ALPINE00124047           X       ALPINE00181137 pg 4
1420   1881   ALPINE00124052                   ALPINE00273192 pg 3
1421   1882   ALPINE00124053                   ALPINE00273229 pg 3
1422   1883   ALPINE00124056                   ALPINE_LIT139919 pg 4
1423   1884   ALPINE00124172                                                                                                        ALPINE_LIT093454 pg 3
              ALPINE00124173                                                                                                        ALPINE_SUPP_PROD_SE
1424   1885
                                                                                                                                    C 00014516 pg 11
              ALPINE00124210                                                                                                        ALPINE00301270 pg 11, 
1425   1886
                                                                                                                                    57
1426   1887 ALPINE00124239                     ALPINE00307208 pg 3
            ALPINE00124492                                                                                                          ALPINE00302328 pg 5, 9
1427   1891
1428   1893 ALPINE00124539                     ALPINE_LIT032819 pg 3
            ALPINE00124541                     ALPINE_LIT031491 pg 3                               Website is 
                                                                                                   dead link ‐ 
1429   1894
                                                                                                   ALPINE_LIT0
                                                                                                   31491 pg 2
1430   1895 ALPINE00124546                     ALPINE_LIT032691 pg 3
1431   1897 ALPINE00124554                     ALPINE00234825 pg 3



                                                                           71
                                Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 72 of 76
                                                          SEC Exhibit 1

                                 Who/what/                             Shell or                                Low Trading 
                                 when/where                            Derogatory  Evidence of                 Volume 
                                 /why        Criminal or regulatory    History of  stock        Unverified     (Partial list w/ 
No.    Item # SAR Bates Stamp    incomplete  history                   Stock       promotion  Issuers          Ratio >20)        Foreign Involvement
              ALPINE00124555                 ALPINE_LIT031491 pg 3                              Website is 
                                                                                                dead link ‐ 
1432   1898
                                                                                                ALPINE_LIT0
                                                                                                31491 pg 2
              ALPINE00124564                  ALPINE00237673 pg 4                               Website not 
                                                                                                working ‐ 
1433   1899                           X
                                                                                                ALPINE0023
                                                                                                7673 pg 3
1434   1900 ALPINE00124565                    ALPINE00238191 pg 3
            ALPINE00124570                    ALPINE_LIT032386 pg 3                             Website is 
                                                                                                dead link ‐ 
1435   1901
                                                                                                ALPINE_LIT0
                                                                                                32386 pg 2
1436   1902 ALPINE00124573                    ALPINE_LIT032567 pg 3
            ALPINE00124576                    ALPINE00243434 pg 3                               Not current 
                                                                                                on SEC 
                                                                                                filings, no 
1437   1903
                                                                                                website ‐ 
                                                                                                ALPINE0024
                                                                                                3434 pg 2
              ALPINE00124578                  ALPINE_SUPP_PROD_SE                               Website not 
                                              C 00001687 pg 3                                   working ‐ 
                                                                                                ALPINE_SUP
1438   1904
                                                                                                P_PROD_SEC 
                                                                                                00001687 pg 
                                                                                                2
1439   1906 ALPINE00124612                                                                                                     ALPINE_LIT158650 pg 1
            ALPINE00124621                                             Shell ‐                                                 ALPINE00250037 pg 8;  
                                                                       ALPINE00250                                             ALPINE00250037 pg 9; 
1440   1907                           X                                037 pg 3                                                ALPINE00250037 pg 
                                                                                                                               18;ALPINE00250037 pg 
                                                                                                                               20


                                                                         72
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 73 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No.  Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
            ALPINE00124628                                            Shell ‐                                                  ALPINE00269215 pg 9
1441 1908                                                             ALPINE00269
                                                                      215 pg 26
1442   1909 ALPINE00124646           X                                                                                      ALPINE00250105 pg 2
            ALPINE00124659                   ALPINE00222050 pg 4                                                            ALPINE00222050 pg 21; 
1443   1910                          X
                                                                                                                            ALPINE00222050 pg 11
              ALPINE00124660                                                                                 ALPINE003024
1444   1911
                                                                                                             82 pg 3
1445   1912 ALPINE00125296                   ALPINE00229468 pg 3
1446   1913 ALPINE00125368                   ALPINE00229122 pg 3
1447   1914 ALPINE00125840                   ALPINE00232428 pg 3
            ALPINE00126076                   ALPINE00259994 pg 3                   ALPINE0025
1448   1915
                                                                                   9994 pg 64
1449   1921   ALPINE00127377                 ALPINE00310081 pg 3
1450   1922   ALPINE00127381                 ALPINE00309548 pg 3
1451   1923   ALPINE00127385                 ALPINE00310596 pg 3
1452   1925   ALPINE00127392                 ALPINE00309898 pg 3
1453   1926   ALPINE00127393                 ALPINE00310409 pg 3
1454   1927   ALPINE00127408                 ALPINE00272205 pg 3
1455   1928   ALPINE00127418                 ALPINE00272527 pg 3
1456   1929   ALPINE00127437                 ALPINE00273024 pg 3
1457   1930   ALPINE00127462                 ALPINE00272832 pg 3
1458   1931   ALPINE00127467                 ALPINE00272939 pg 3
1459   1934   ALPINE00127565         X                                                                                      ALPINE00217740 pg 6
1460   1936   ALPINE00127601         X                                                                                      ALPINE00221560 pg 6
1461   1938   ALPINE00127616                                                                                                ALPINE00303549 pg 15
1462   1939   ALPINE00127617                                                                                                ALPINE00303652 pg 15
1463   1940   ALPINE00127619                 ALPINE00303754 pg 4                                                            ALPINE00303754 pg 34
              ALPINE00127621                                                                                                ALPINE00303908 pg 45; 
1464   1941
                                                                                                                            ALPINE00303908 pg 23
1465   1942 ALPINE00127628                                                                                                  ALPINE00304439 pg 71
1466   1943 ALPINE00127629                                                                                                  ALPINE00304547 pg 15


                                                                        73
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 74 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
 No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
1467 1944 ALPINE00127640                    ALPINE00272694 pg 3
1468 1946 ALPINE00127651                    ALPINE00272419 pg 3
1469 1947 ALPINE00127655                    ALPINE00273086 pg 3
            ALPINE00127701                                                         ALPINE0029                                ALPINE00291951 pg 5
1470 1948                                                                          1951 pg 110

1471   1949 ALPINE00127702           X                                                                                       ALPINE00216768 pg 8
1472   1952 ALPINE00127719                                                                                                   ALPINE00298988 pg 5
1473   1953 ALPINE00127721                                                                                                   ALPINE00299597 pg 5
            ALPINE00127768                                                                                   ALPINE002583
1474   1955
                                                                                                             85 pg 4
              ALPINE00127769                 ALPINE00258287 pg 4                   ALPINE0025
1475   1956
                                                                                   8287 pg 78
              ALPINE00127814                                                                                 ALPINE002942
1476   1959
                                                                                                             40 pg 5
1477   1960   ALPINE00127820                 ALPINE00227402 pg 3
1478   1961   ALPINE00127821                 ALPINE00228382 pg 3
1479   1962   ALPINE00127827                 ALPINE00236456 pg 3
1480   1963   ALPINE00127831                 ALPINE00240939 pg 3
1481   1964   ALPINE00127832                 ALPINE00243480 pg 3
1482   1965   ALPINE00127833                 ALPINE00244614 pg 3
1483   1966   ALPINE00127834                 ALPINE00245965 pg 3
              ALPINE00127837                 3rd parties ‐ 
1484   1967
                                             ALPINE00281882 pg 3
              ALPINE00127919                 3rd parties ‐ 
1485   1968
                                             ALPINE00285891 pg 3
              ALPINE00128091                 3rd parties ‐ 
1486   1969
                                             ALPINE00290359 pg 3
              ALPINE00128372                 3rd parties ‐ 
1487   1970
                                             ALPINE00285491 pg 3
              ALPINE00128455                 3rd parties ‐ 
1488   1971
                                             ALPINE00285106 pg 3


                                                                        74
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 75 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
 No. Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
1489 1972 ALPINE00128791                    ALPINE00231723 pg 3
1490 1974 ALPINE00129082                    ALPINE_LIT028406 pg 3
1491 1976 ALPINE00129807                    ALPINE00225134 pg 3
1492 1977 ALPINE00129810                    ALPINE00225251 pg 3
1493 1978 ALPINE00129816                                                                                                     ALPINE_LIT038227 pg 1
1494 1979 ALPINE00129817                                                                                                     ALPINE_LIT036019 pg 1
1495 1981 ALPINE00129829                                                                                                     ALPINE00268565 pg 5
1496 1982 ALPINE00129830                                                                                                     ALPINE_LIT039439 pg 1
1497 1983 ALPINE00129831                                                                                                     ALPINE_LIT050075 pg 1
1498 1984 ALPINE00129839                                                                                                     ALPINE_LIT033691 pg 1
1499 1985 ALPINE00129841                                                                                                     ALPINE_LIT040188 pg 1
1500 1987 ALPINE00129850                                                                                                     ALPINE00268091 pg 5
            ALPINE00129853                                                                                   ALPINE002682
1501 1988
                                                                                                             01 pg 8
1502   1989 ALPINE00129854                                                                                                   ALPINE00268321 pg 10
            ALPINE00129856                                                                                                   ALPINE_SUPP_PROD_SE
                                                                                                                             C 00003227 pg 
1503   1990
                                                                                                                             16;ALPINE_SUPP_PROD_
                                                                                                                             SEC 00003227 pg 10
              ALPINE00129857                 3rd party ‐                                                                     ALPINE_LIT050904 pg 1
1504   1991
                                             ALPINE_LIT051044 pg 3
              ALPINE00129860                                          Shell ‐                                                ALPINE00268399 pg 10; 
1505   1992                                                           ALPINE00268                                            ALPINE00268399 pg 31
                                                                      399 pg 5
              ALPINE00129863                                                                                 ALPINE_LIT040
1506   1994
                                                                                                             713 pg 5
1507   1996   ALPINE00129866                                                                                                 ALPINE_LIT039884 pg 1
1508   1998   ALPINE00129880                                                                                                 ALPINE_LIT038674 pg 1
1509   1999   ALPINE00129884                 ALPINE00267608 pg 3                                                             ALPINE00267608 pg 4
1510   2000   ALPINE00129886                                                                                                 ALPINE_LIT039051 pg 1




                                                                        75
                               Case 1:17-cv-04179-DLC Document 183-1 Filed 02/15/19 Page 76 of 76
                                                         SEC Exhibit 1

                                Who/what/                             Shell or                               Low Trading 
                                when/where                            Derogatory  Evidence of                Volume 
                                /why        Criminal or regulatory    History of  stock        Unverified    (Partial list w/ 
No.  Item # SAR Bates Stamp     incomplete  history                   Stock       promotion  Issuers         Ratio >20)        Foreign Involvement
            ALPINE00129888                                            Shell ‐                                                  ALPINE00216496 pg 8
1511 2001                                                             ALPINE00216
                                                                      496 pg 1
              ALPINE00129892                                          Shell ‐ 
1512   2003                          X                                ALPINE00220
                                                                      199 pg 11
              ALPINE00129917                                                                                                ALPINE00270397 pg 13, 
1513   2004
                                                                                                                            15
              ALPINE00132148                                                       ALPINE0030                               ALPINE00301135 pg 11
1514   2005                                                                        1135 pg 131




                                                                        76
